Case 5:18-cv-00555-XR Document 261-5 Filed 08/31/20 Page 1 of 43




                  Ex. E
  Case 5:18-cv-00555-XR Document 261-5 Filed 08/31/20 Page 2 of 43

DOI: 10.1111/1745-9133.12487


SPECIAL ISSUE ARTICLE
CO U N T E R I NG M A S S V I O L E NC E I N T H E U N I T E D STAT E S


Evidence concerning the regulation of firearms
design, sale, and carrying on fatal mass shootings
in the United States

Daniel W. Webster                        Alexander D. McCourt                                   Cassandra K. Crifasi
Marisa D. Booty                      Elizabeth A. Stuart

Johns Hopkins University
                                                            Research Summary: We used data from the FBI’s
Correspondence                                              Supplemental Homicide Reports and other publicly avail-
Daniel W. Webster, Johns Hopkins University                 able databases to calculate state-level annual incidence
Bloomberg School of Public Health, Center for
Gun Policy and Research, 624 N. Broadway,                   of fatal mass shootings for 1984–2017. Negative bino-
Room 580, Baltimore, MD 21205-2103.                         mial regression models were used to estimate the asso-
Email: dwebster@jhu.edu.
                                                            ciations between changes in key gun laws and fatal
Funding information                                         mass shootings. Handgun purchaser licensing laws and
The Joyce Foundation; Bloomberg American                    bans of large-capacity magazines (LCMs) were associated
Health Initiative
                                                            with significant reductions in the incidence of fatal mass
                                                            shootings. Other laws commonly advocated as solutions
                                                            to mass shootings—comprehensive background checks,
                                                            assault weapons bans, and de-regulation of civilian con-
                                                            cealed carry of firearms—were unrelated to fatal mass
                                                            shootings.

                                                            Policy Implications: Our findings suggest that laws requir-
                                                            ing firearm purchasers to be licensed through a background
                                                            check process supported by fingerprints and laws banning
                                                            LCMs are the most effective gun policies for reducing fatal
                                                            mass shootings.

                                                            KEYWORDS
                                                            mass shooting, gun regulation, EVALUATION




This is an open access article under the terms of the Creative Commons Attribution License, which permits use, distribution and reproduction in
any medium, provided the original work is properly cited.
© 2020 The Authors. Criminology & Public Policy published by Wiley Periodicals, Inc. on behalf of American Society of Criminology

Criminology & Public Policy. 2020;19:171–212.                                                    wileyonlinelibrary.com/journal/capp       171
 Case 5:18-cv-00555-XR Document 261-5 Filed 08/31/20 Page 3 of 43
172                                                                                        WEBSTER ET AL.


High-profile public mass shootings (e.g., incidents that gain significant media attention as a result of
high victim count and/or unique characteristic such as location or motive) prompt what have become
predictable responses across the political spectrum. One side points to easy firearm access as the
key cause of mass shootings and calls for stronger gun laws including comprehensive background
checks, bans on assault weapons and large-capacity magazines (if those were used), and more recently,
Extreme Risk Protection Order (ERPO) laws to disarm persons planning violent acts. The other side
sees unarmed victims being shot in mass shootings and focuses on the hypothetical question, “What
if one of the victims or a bystander used a firearm to stop the attack?” The solutions to mass shoot-
ings that stem from this perspective include eliminating so-called “gun free zones” and reducing or
eliminating restrictions on civilian carrying of concealed firearms in public places.
   In a study of fatal mass shootings in the United States during 2014–2017 with several online data
sources, Zeoli and Paruk (2020, issue) determined that 46% of the shootings were committed by some-
one who was prohibited or likely prohibited from possessing a firearm. But the breadth of disqualifying
conditions for firearm possession—e.g., whether convictions for violent misdemeanors, domestic vio-
lence restraining orders (DVROs) involving dating partners, and younger than 21 years of age disqualify
someone from purchasing or possessing a firearm—vary significantly across states and determine the
size of the pool of persons at increased risk for perpetrating firearm violence who are legally prohibited
from purchasing or possessing firearms (Vittes, Vernick, & Webster, 2012). Indeed, the breadth of dis-
qualifying conditions for persons with a history of violence was consistently associated with reductions
in rates of intimate partner homicides (Zeoli et al., 2018). Because many mass shootings are committed
in the context of domestic violence or involve perpetrators with a history of domestic violence (Zeoli
& Paruk, 2020), broader firearm restrictions for DVROs and violent misdemeanors could potentially
reduce mass shootings.
   Broad firearm prohibitions for violent or other criminal actions may not keep those individuals
from accessing firearms without strong background check systems. State laws requiring comprehensive
background checks (CBCs) and purchaser licensing could also potentially influence firearm availability
to individuals at risk of perpetrating a mass shooting by making it harder for prohibited persons to
obtain firearms. The typical CBC law requires prospective purchasers in private transfers of firearms to
pass a background check that is facilitated through a licensed firearm dealer. In contrast, most purchaser
licensing laws require prospective purchasers to apply directly at public safety agencies where they
are fingerprinted for thorough background checks that include more complete records of prohibiting
incidents and greater time available to conduct those checks than is the case for background checks
absent licensing. Some licensing laws also require gun safety training, and a few provide officials
the ability to use their discretion to deny an applicant if there is good reason to believe he or she
might be dangerous (e.g., some history of violence). Rigorous studies of the impact of state CBC laws
have not shown that these laws reduce homicides (Castillo-Carniglia et al., 2018; Kagawa et al., 2018;
Zeoli et al., 2018); however, there has been consistent evidence that licensing laws reduce homicides
(Crifasi et al., 2018; Hasegawa, Webster, & Small, 2019; Rudolph, Stuart, Vernick, & Webster, 2015)
and suicides (Crifasi, Meyers, Vernick, & Webster, 2015). Licensing laws could potentially suppress
fatal mass shootings, but there are no rigorous studies examining this question.
   The research literature on the effects of firearm policies on mass shootings is sparse and has impor-
tant limitations. A recent study found that that higher rates of gun ownership and greater permissive-
ness of gun laws were associated with higher rates of fatal mass shootings for incidents connected to
domestic violence and other types of mass shootings (Reeping et al., 2019). Unfortunately, the gun law
permissiveness scale used in the study has not been fully described, evaluated, or validated, and it does
not allow for estimates of the effects of specific firearm laws on mass shootings.1 Furthermore, the data
to identify fatal mass shootings in this study—the FBI’s Supplemental Homicide Reports (SHR)—did
 Case 5:18-cv-00555-XR Document 261-5 Filed 08/31/20 Page 4 of 43
WEBSTER ET AL.                                                                                           173


not include major fatal mass shootings, including shootings at Sandy Hook Elementary School in New-
town, Connecticut, in 2012 (26 deaths); a movie theatre in Aurora, Colorado, in 2012 (12 deaths and
58 individuals with nonfatal gunshot wounds); or a church in Southerland Springs, Texas (26 deaths
and 20 nonfatally wounded). The data for this study also counted the Virginia Tech mass shooting
(32 deaths and 23 victims with nonfatal wounds) as three incidents as a result of the way that the SHR
limits the number of victims to 11 in any given homicide incident. Another recent state-level study used
an open-source database compiled by the publication Mother Jones and found no association between
measures of gun ownership and gun law permissiveness and fatal mass shootings in public places (Lin,
Fei, Barzman, & Hossain, 2018). The generally undescribed gun law permissiveness measure, how-
ever, seemed to be limited to concealed carry restrictions, and the Mother Jones database has been
criticized for inconsistent application of inclusion/exclusion criteria and for missing some cases (Fox
& Fridel, 2016).
   Luca and colleagues estimated the effects of several state gun laws—CBC laws that extend back-
ground check requirements to private transfers, purchaser licensing laws, regulations over civilians
carrying concealed weapons, bans of assault weapons or large-capacity magazines (LCMs)—and the
probability that a four-fatality mass shooting occurred in a given state and year during 1989–2014
(Luca, Malhotra, & Poliquin, 2019). Unfortunately, the authors used linear regression models that vio-
lated model assumptions for binary outcomes and thus made the findings difficult to interpret.
   Two recent studies, each using different data sources and different outcome measures for fatal mass
shootings, drew different conclusions regarding the association between the federal ban of assault
weapons and LCMs. Fox and Fridel (2016) used the SHR data to examine cases involving four or more
firearm homicide victims and found no association between the incidence of fatal mass shootings and
the presence of the federal ban of assault weapons and LCMs. It is curious that these researchers did not
examine whether the ban influenced the number of persons shot in mass shootings because the char-
acteristics of the banned products are relevant to how many shots can be fired in a short span of time.
Indeed, recent studies have documented that fatal mass shootings committed with assault weapons
and/or LCMs result in significantly more victims shot than is the case in such shootings which involved
no assault weapons or LCMs (Klarevas, 2016; Koper, 2020, this issue; Koper, Johnson, Nichols, Ayers,
& Mullins, 2018). DiMaggio and colleagues (2019) published a study in which they reported that dur-
ing the period when the federal ban of assault weapons and LCMs was in place (1994–2004), fatal mass
shootings were 70% less likely to occur. But this study had major limitations based on the data used and
the lack of statistical controls for other law changes or social trends that might explain variation in mass
shootings. The study used data on fatal public mass shootings with four or more fatalities for the years
1981 through 2017 that were collected by three open-source databases—Mother Jones, Los Angeles
Times, and Stanford University. Inexplicably, the researchers only included cases in their analyses that
appeared in all three sources and thereby excluded many incidents of fatal mass shootings. This limited
their data to only 51 public mass shootings that presumably were the most widely publicized. The study
did not examine variation by state and thus did not consider state gun laws nor did it control for other
covariates other than linear trend. Gius (2015) estimated the effects of federal and state bans of assault
weapons and LCMs with annual data from the SHR for the years 1982–2011 and found evidence that
such bans were linked to lower rates of fatalities in mass shootings. Klarevas, Conner, and Hemenway
(2019) found that LCM bans were associated with significantly fewer incidents of high-fatality (six or
more victims) mass shootings and lower fatality rates for such shootings during the period 1990–2017.
An important limitation of this study was that it did not consider the effects of any other type of
firearm laws.
   In-depth studies of the circumstances surrounding public mass shootings in the United States during
2000–2017 have found that armed civilians with concealed carry permits played a role in stopping mass
    Case 5:18-cv-00555-XR Document 261-5 Filed 08/31/20 Page 5 of 43
174                                                                                      WEBSTER ET AL.


shootings while they are in progress in 5% of the incidents (ALERT & FBI, 2018; Blair & Schwieit,
2014). The presence of armed civilians could also potentially deter some attacks in public places.
Conversely, because some mass shootings result from spontaneous responses to conflict, having more
people with immediate access to a firearm could spur more mass shootings. The Violence Policy Center
(2019) identified 33 incidents between May 2007 and January 2019 in which someone with a permit to
carry a concealed firearm shot and killed three or more people in an incident. Prior studies designed to
estimate the impact of reducing legal restrictions on civilian concealed gun carrying in public places
have been plagued by methodological limitations and have found inconsistent relationships between
the adoption of such laws and homicides (Crifasi et al., 2018; Donohue, Aneja, & Weber, 2019; Morral,
2017). As a result, there is great uncertainty about the impact of laws that reduce barriers to civilian
gun carrying on fatal mass shootings.



1     METHOD

1.1    Data
This research relied on data obtained from the FBI’s SHR, which includes information on the number
of victims, the demographics of the offender(s) and victim(s), the weapon(s) used, some circumstances
or perpetrator motives, and the relationship between the offender and the first victim. We limited our
data set to incidents of homicide that occurred between 1984 and 2017, involved four or more victims
(excluding any offender death), and involved a firearm of any type. We excluded any case that was
coded as having a connection to gang or narcotic activity because one of our supplemental data sets
excludes gang- or narcotic-related events. Other studies that have examined mass shooting frequency
have excluded gang and narcotic incidents, so we excluded these incidents to adhere to the current
literature (Klarevas, 2016; Lankford, 2016). We also created a variable that indicated whether a shoot-
ing involved a domestic relationship because some laws restrict firearm access based on history of
domestic violence. We defined domestic relationships broadly, including any offender–victim family
relationship, boyfriend/girlfriend, or ex-spouse. Importantly, the offender–victim relationship data in
SHR is based on the relationship between the offender and the first victim recorded in the homicide
report.
   Because SHR data rely on voluntary law enforcement reporting, some homicide data is missing.
In particular, exploratory analysis revealed that the SHR did not include several high-profile, high-
casualty mass shootings including the 2012 Newtown, CT, school shooting; the 2012 Aurora, CO,
movie theater shooting; and the 2017 Sutherland Springs, TX, church shooting. To remedy these
and other omissions, we compared the SHR data with data on mass shootings collected by Stan-
ford University (Stanford Mass Shootings in America, courtesy of the Stanford Geospatial Center
and Stanford Libraries, n.d.) for the years 1984–2017 and the Gun Violence Archive for the years
2014–2017 (Mass Shootings in 2017, n.d.) and added any missing incidents to our data set.2 We
followed Zeoli et al. (2018) in excluding Florida, Kansas, Kentucky, Nebraska, and Montana from
our analysis because of systemic Uniform Crime Reports (UCR)–SHR reporting issues over multiple
years.
   Data on gun laws were collected and coded using traditional legal research methods. We included
several state-level statutes: concealed carry laws, handgun purchaser licensing laws that require either
in-person application or fingerprinting, laws requiring point-of-sale background checks only, firearm
prohibitions for subjects of domestic violence restraining orders that include ex parte orders, firearm
prohibitions for subjects of domestic violence restraining orders that include dating partners in the
 Case 5:18-cv-00555-XR Document 261-5 Filed 08/31/20 Page 6 of 43
WEBSTER ET AL.                                                                                       175


definition of domestic violence, firearm prohibitions for subjects of domestic violence restraining
orders that do not include ex parte orders or dating partners, laws requiring surrender of all firearms
by subjects of domestic violence restraining orders, firearm prohibitions for violent misdemeanants,
assault weapon bans, and large-capacity magazine bans. Some of the legal data was obtained from
prior work (Zeoli et al., 2018). We obtained any missing legal data from the Thomson Reuters West-
law database. Using Westlaw, Hein Online, and Lexis Nexis, we tracked each state’s statutory history to
determine when each law was enacted. Each collected law was compared with existing publicly avail-
able databases of state gun laws (Everytown; Giffords; State Firearm Laws). Any conflicts between our
data set and the databases was resolved by reevaluating the statutory or legislative text. Specific laws
and the states and time periods in which they were in effect are presented in Table 1. For our analysis,
we coded the laws using a binary 0–1 variable that was only equal to 1 in a year in which a given state
law was in effect for at least half of the year.
   Our demographic control variables included a commonly used proxy measurement of gun ownership
(proportion of all suicides where the chosen method was a firearm), state unemployment rate, poverty
rate, percent population identified as male, percent population identified as Black, percent married,
percent divorced, percent military veteran, percent living in an Metropolitan Statistical Area, ethanol
consumption per capita, religious adherence, percent with a high school diploma, the drug overdose rate
(estimated by the rate of nonsuicide overdose deaths), and the proportion of the population aged 15–24
years. These variables were gathered from the U.S. Census Bureau (Census), the Centers for Disease
Control and Prevention (CDC), the Bureau of Labor Statistics (BLS), the Religion and Congregation
Membership Survey (ARDA), and the National Institute on Alcohol Abuse and Alcoholism (NIAAA,
2017). Missing years of demographic data were interpolated. These control variables were selected
based on prior research on firearm homicide and suicide (Crifasi et al., 2015; Rudolph et al., 2015;
Zeoli et al., 2018).


1.2    Analysis
We used generalized linear models with a negative binomial distribution to conduct pooled time-
series analyses of three dependent variables measured at the state-year level: domestic-linked mass
shootings, non–domestic-linked mass shootings, and all mass shootings. All three are overdispersed
count variables. In addition to analyzing incidents of fatal mass shootings, we also analyzed the
number of victim fatalities in fatal mass shootings as an outcome variable. The models included
state fixed effects, the law variables, and the sociodemographic covariates as well as linear and
quadratic trend terms to control for unmeasured conditions that may have influenced fatal mass shoot-
ings during the study period. In addition to the full models with all covariates, we examined par-
simonious models that limited the sociodemographic control variables with coefficients in the full
model that had p values less than .10. All models used a negative binomial distribution with robust
standard errors accounting for clustering by state and with overall state population as the exposure
variable.
   We also performed several sensitivity analyses. To provide a more flexible control for unmea-
sured national trends, we substituted year fixed effects for the linear and quadradic trend terms in
our models. Prior work has suggested that LCM and assault weapon bans might phase in gradually
because of pre-ban spikes in purchasing and production (Koper, Woods, & Roth, 2004). To exam-
ine this, we ran our models with state LCM bans and state and federal assault weapon bans coded to
phase in gradually, starting with .2 in year 1 and increasing .2 per year until hitting 1 in year 5. To
evaluate whether specific, high-profile mass shooting incidents might be leading to policy adoption,
we ran our models without specific observations for the years just prior to policy implementation.
TABLE 1         Federal and state laws examined and dates those laws went into in effect or were repealed
                                                                                                                                                                               176



                                                            Private Transfer Laws                  Prohibitions Related to Domestic Violence Restraining Orders (DVROs)
                                                            Purchaser
                                                            licensing with    Point-of-sale                                                            Includes
                     Assault            Large-Capacity      in-person or      background           Final DVRO        Includes ex     Includes dating   surrender
State                Weapon Ban         Magazine Ban        fingerprinting    check only           only              parte orders    partners          provision
Alabama                                                                                            9/1/15
Alaska                                                                                                                               7/1/96            7/1/96
Arizona                                                                                            7/20/96–7/21/97   7/21/97         9/30/09           7/20/96
Arkansas
California           12/31/91           1/1/00                                 1/1/91                                1/1/95          1/1/91            1/1/95
Colorado                                7/1/13                                 7/1/13              7/1/13                            2/26/94–          7/1/13
                                                                                                                                       11/30/98
Connecticut          7/1/94             4/4/13              10/1/95                                10/1/94–10/1/99   10/1/16         10/1/99           10/1/94
Delaware                                                                       7/1/13                                1/16/94         9/18/07           1/16/94
Georgia
Hawaii                                                      pre-1984                               6/10/93–7/1/94    7/1/94          6/7/00            6/10/93
Idaho
Illinois                                                                                                             1/1/10          1/1/96            1/1/96
Indiana                                                                        pre-1984–                                             7/1/02            7/1/02
                                                                                 11/30/98
Iowa                                                        pre-1984                               7/1/10                                              7/1/10
Louisiana                                                                                                                            8/1/14
Maine                                                                                              9/19/97–9/13/03   9/13/03                           9/13/03
Maryland             10/1/13            8/1/94              10/1/13            10/1/96–10/1/13     10/1/96–10/1/09   10/1/09         10/1/15           10/1/96
Massachusetts        10/21/98           10/21/98            pre-1984                                                 7/1/94          7/1/94            7/1/94
Michigan                                                    pre-1984–                                                                4/1/96
                                                              12/18/12
Minnesota                                                                                                                            8/1/14            8/1/14
                                                                                                                                                                                          Case 5:18-cv-00555-XR Document 261-5 Filed 08/31/20 Page 7 of 43




                                                                                                                                                                 (Continues)
                                                                                                                                                                               WEBSTER ET AL.
TABLE 1        (Continued)
                                                 Private Transfer Laws               Prohibitions Related to Domestic Violence Restraining Orders (DVROs)
                                                 Purchaser
                                                 licensing with    Point-of-sale                                                         Includes
                                                                                                                                                                 WEBSTER ET AL.




                   Assault      Large-Capacity   in-person or      background        Final DVRO        Includes ex     Includes dating   surrender
State              Weapon Ban   Magazine Ban     fingerprinting    check only        only              parte orders    partners          provision
Mississippi
Missouri                                         pre-1984–
                                                   8/28/07
Nevada                                                             1/1/17                                              10/1/07           10/1/07
New Hampshire                                                                                          1/1/00          1/1/00            1/1/00
New Jersey         5/1/90       5/1/90           pre-1984                                              11/11/91        8/11/94           8/11/94
New Mexico
New York           11/1/00      11/1/00          pre-1984                                              11/1/96         7/21/08           11/1/96
North Carolina                                                                       12/1/95–12/1/97   12/1/03         12/1/97           12/1/03
North Dakota
Ohio
Oklahoma
Oregon                                                             8/9/15            1/1/16
Pennsylvania                                                       10/11/95                            5/9/06          12/5/94           12/5/94
Rhode Island                                                       pre-1984                            7/1/17          7/1/05            7/1/05
South Carolina                                                                       6/4/15
South Dakota
Tennessee                                                          5/10/94–11/1/98   7/1/09                                              7/1/09
Texas                                                                                                  1/1/08          9/1/01
Utah                                                                                                   7/1/95
Vermont                                                                                                                2/2/01
Virginia                                                                                               7/1/94
                                                                                                                                                   (Continues)
                                                                                                                                                                            Case 5:18-cv-00555-XR Document 261-5 Filed 08/31/20 Page 8 of 43
                                                                                                                                                                 177
TABLE 1         (Continued)
                                                                                                                                                                            178


                                                       Private Transfer Laws                Prohibitions Related to Domestic Violence Restraining Orders (DVROs)
                                                       Purchaser
                                                       licensing with    Point-of-sale                                                              Includes
                    Assault           Large-Capacity   in-person or      background         Final DVRO        Includes ex         Includes dating   surrender
State               Weapon Ban        Magazine Ban     fingerprinting    check only         only              parte orders        partners          provision
Washington                                                               12/4/14                              7/1/94              7/23/95           7/1/94
West Virginia                                                                                                 4/14/01             6/2/98
Wisconsin                                                                                   4/1/96–7/30/02                        7/30/02           4/1/96
Wyoming
                          Concealed Carry Permitting Laws
                                                                                                                                                    Violent
                                                                         Shall issue with                                                           Misdemeanor
State                     No issue              May issue                discretion              Strict shall issue      Permitless carry           Prohibition
Alabama                                         pre-1984–8/1/13          8/1/13                                                                     9/1/15
Alaska                    pre-1984–                                                              10/1/94–9/9/03          9/9/03
                            10/1/94
Arizona                   pre-1984–                                                              7/16/94–7/28/10         7/28/10
                            7/16/94
Arkansas                  pre-1984–                                      7/27/94
                            7/27/94
California                                      pre-1984                                                                                            1/1/91
Colorado                                        pre-1984–                5/17/03
                                                  5/17/03
Connecticut                                     pre-1984                                                                                            10/1/94
Delaware                                        pre-1984
Georgia                                         pre-1984–                8/25/89
                                                  8/25/89
Hawaii                                          pre-1984                                                                                            6/13/88
Idaho                                           pre-1984–7/1/90                                  7/1/90–7/1/16           7/1/16
Illinois                  pre-1984–1/5/14                                1/5/14                                                                     1/1/96
                                                                                                                                                                                       Case 5:18-cv-00555-XR Document 261-5 Filed 08/31/20 Page 9 of 43
                                                                                                                                                                            WEBSTER ET AL.




                                                                                                                                                              (Continues)
TABLE 1         (Continued)
                          Concealed Carry Permitting Laws
                                                                                                                             Violent
                                                                                                                                                     WEBSTER ET AL.




                                                                  Shall issue with                                           Misdemeanor
State                     No issue              May issue         discretion         Strict shall issue   Permitless carry   Prohibition
Indiana                                                           pre-1984
Iowa                                            pre-1984–1/1/11   1/1/11
Louisiana                 pre-1984–                                                  4/19/96
                            4/19/96
Maine                                                                                pre-1984–            10/15/15
                                                                                       10/15/15
Maryland                                        pre-1984                                                                     10/1/96
Massachusetts                                   pre-1984
Michigan                                        pre-1984–7/1/01                      7/1/01
Minnesota                                       pre-1984–         5/28/03                                                    8/1/03
                                                  5/28/03
Mississippi               pre-1984–7/1/91                                            7/1/91–4/15/16       4/15/16
Missouri                  pre-1984–                               2/26/04–1/1/17                          1/1/17
                            2/26/04
Nevada                                          pre-1984–                            10/1/95
                                                  10/1/95
New Hampshire                                                     pre-1984–                               2/22/17
                                                                    2/22/17
New Jersey                                      pre-1984
New Mexico                pre-1984–1/1/04                                            1/1/04
New York                                        pre-1984                                                                     pre-1984
North Carolina            pre-1984–                                                  12/1/95
                            12/1/95
                                                                                                                                       (Continues)
                                                                                                                                                                Case 5:18-cv-00555-XR Document 261-5 Filed 08/31/20 Page 10 of 43
                                                                                                                                                     179
                                                                                                                                           180




TABLE 1         (Continued)
                          Concealed Carry Permitting Laws
                                                                                                                             Violent
                                                                  Shall issue with                                           Misdemeanor
State                     No issue              May issue         discretion         Strict shall issue   Permitless carry   Prohibition
North Dakota              pre-1984–8/1/85                                            8/1/85–8/1/17        8/1/17             4/15/85
Ohio                      pre-1984–4/8/04                                            4/8/04
Oklahoma                  pre-1984–9/1/95                                            9/1/95
Oregon                                          pre-1984–1/1/90   1/1/90
Pennsylvania                                    pre-1984–         6/17/89
                                                  6/17/89
Rhode Island                                                      pre-1984
South Carolina                                  pre-1984–                            8/23/96
                                                  8/23/96
South Dakota                                    pre-1984–7/1/85                      7/1/85
Tennessee                 pre-1984–             11/1/89–10/1/96                      10/1/96
                            11/1/89
Texas                     pre-1984–1/1/96                                            1/1/96
Utah                                            pre-1984–5/1/95   5/1/95
Vermont                                                                                                   pre-1984           7/1/15
Virginia                                        pre-1984–7/1/95   7/1/95
Washington                                                                           pre-1984
West Virginia                                   pre-1984–7/7/89                      7/7/89–5/24/16       5/24/16
Wisconsin                 pre-1984–                                                  11/1/11
                            11/1/11
Wyoming                                         pre-1984–         10/1/94–7/1/11                          7/1/11
                                                  10/1/94
                                                                                                                                                      Case 5:18-cv-00555-XR Document 261-5 Filed 08/31/20 Page 11 of 43
                                                                                                                                           WEBSTER ET AL.
Case 5:18-cv-00555-XR Document 261-5 Filed 08/31/20 Page 12 of 43
WEBSTER ET AL.                                                                                        181


     0.9

     0.8

     0.7

     0.6

     0.5

     0.4

     0.3

     0.2

     0.1

       0
           1984
           1985
           1986
           1987
           1988
           1989
           1990
           1991
           1992
           1993
           1994
           1995
           1996
           1997
           1998
           1999
           2000
           2001
           2002
           2003
           2004
           2005
           2006
           2007
           2008
           2009
           2010
           2011
           2012
           2013
           2014
           2015
           2016
           2017
FIGURE 1         Victims in fatal mass shootings per 1 million population per year, 1984–2017



We also examined whether our findings changed when the cutoff for defining a fatal mass shoot-
ing was five or more victims and six or more victims. All models were estimated in Stata/IC 15.1
(StataCorp).


2    RESULTS

We identified 604 mass shooting incidents involving four or more murdered victims that met our inclu-
sion criteria (no gang- or drug-related shootings) during the 1984–2017 study period. There were 2,976
victims murdered in these incidents, 842 (28.3%) in domestic-related shootings, 2,057 (69.1%) victims
in non–domestic-related shootings, and 77 victims in all shootings in which it was unclear whether
the shooting was domestic related. The annual rate of mass shooting fatalities per 1 million population
nationwide was .36 per 100,000 population and ranged from 0 in Delaware and Rhode Island to .88 in
South Carolina (see Table A1 in the Appendix). This rate was stable through most of the study period,
drifted upward during 2007–2014, before accelerating between 2014 and 2017 (Figure 1). The mean
number of victim fatalities by gunfire per incident during the study period was 4.93; victim fatalities
were somewhat higher during the years after the federal ban of assault weapons and LCMs expired
compared with the decade during which the ban was in place (5.85 during 2005–2017 vs. 4.59 during
1995–2004; Figure 2). Most shootings had four to six victims (Figure 3). A list of descriptive statistics
for independent variables can be found in Table 2.
   The estimates from the full negative binomial models (Table 3) indicate that handgun purchaser
licensing laws requiring in-person application with law enforcement or fingerprinting were associ-
ated with incidents of fatal mass shootings 56% lower than that of other states (internal rate of return
[IRR] = 0.44, 95% confidence interval [CI] 0.26, 0.73). For LCM bans, the IRR estimate (0.52, 95%
CI = 0.27, 0.98) indicates a 48% lower risk of fatal mass shootings associated with the policy. We
found no evidence that concealed carry laws, assault weapons bans, prohibitions for domestic abusers
and violent misdemeanants, or point-of-sale CBC laws were associated with the incidence of fatal mass
shootings. In models in which the number of mass shooting victim fatalities was the outcome, handgun
purchaser licensing was protective (IRR = 0.44, 95% CI 0.24, 0.82) and the point estimate for LCM
bans suggests a large protective effect albeit with a wide confidence interval (IRR = 0.30, 95% CI .08,
1.10) that make inferences less certain.
Case 5:18-cv-00555-XR Document 261-5 Filed 08/31/20 Page 13 of 43
182                                                                                                                             WEBSTER ET AL.


      11

      10

       9

       8

       7

       6

       5

       4
           1984
           1985
           1986
           1987
           1988
           1989
           1990
           1991
           1992
           1993
           1994
           1995
           1996
           1997
           1998
           1999
           2000
           2001
           2002
           2003
           2004
           2005
           2006
           2007
           2008
           2009
           2010
           2011
           2012
           2013
           2014
           2015
           2016
           2017
FIGURE 2                                   Mean number of victims murdered per incident in shootings involving 4+ victim fatalities,
1984–2017


                                           600



                                           500
            Fatal mass shoong incidents




                                           400



                                           300



                                           200



                                           100



                                             0
                                                        4–6                  7–9                10–12                 13+

                                                              number of vicms killed in a mass shoong incident

FIGURE 3                                   Number of incidents of fatal mass shootings by the number of victims killed, united states,
1984–2017


   Models for the incidence of mass shootings with domestic or intimate partner violence links revealed
no significant associations with laws prohibiting firearms for domestic violence abusers or violent
misdemeanants, or purchaser licensing laws (Table 4). LCM bans, however, were associated with a
61% lower rate of domestic mass shootings (IRR = 0.39, 95% CI 0.21, 0.73). The association for
LCM bans was somewhat stronger in models for the number of victim fatalities in mass shootings
(IRR = 0.25, 95% CI 0.11, 0.59). CBC laws were associated with large increases in domestic mass
shooting victim counts (IRR = 2.23, 95% CI 1.10, 4.51).
   Purchaser licensing laws were associated with a 62% lower incidence of non–domestic-linked fatal
mass shootings (IRR = 0.38, 95% CI 0.20, 0.70) in the full model (Table 5). If the proxy for gun
ownership is left out of the model, the IRR is similar (IRR = 0.39, 95% CI 0.22, 0.67). LCM bans were
Case 5:18-cv-00555-XR Document 261-5 Filed 08/31/20 Page 14 of 43
WEBSTER ET AL.                                                                                                                 183


TABLE 2          Descriptive statistics for independent variables used in the analyses
 Variable                                                                      Mean           Min           Max           SD
 Concealed carry permits—May issue as reference                                   .14         0             1                .35
 No issue
 Shall issue with discretion                                                      .21         0             1                .41
 Strict shall issue                                                               .28         0             1                .45
 Permitless                                                                       .05         0             1                .21
 Purchaser licensing with discretion                                              .07         0             1                .25
 Purchaser licensing in-person application/fingerprint required                   .17         0             1                .37
 Comprehensive background check—point of sale                                     .09         0             1                .28
 DVRO firearm prohibition w/ final order, no dating partners                      .04         0             1                .20
 DVRO firearm prohibition includes ex parte                                       .22         0             1                .41
 DVRO firearm prohibition includes dating partners                                .27         0             1                .44
 DVRO firearm prohibition surrender provision                                     .28         0             1                .45
 Violent misdemeanor                                                              .13         0             1                .34
 Federal assault weapon ban                                                       .29         0             1                .46
 State assault weapon ban                                                         .08         0             1                .26
 Large-capacity magazine ban                                                      .08         0             1                .27
 Gun ownership (firearm suicides/all suicides)                                    .56         .13           .87              .14
 Unemployment (%)                                                                5.76         2.3           14.8            1.91
 Percent in poverty                                                            12.84          2.9           27.2            3.79
 Percent male                                                                  49.16          47.63         52.71            .87
 Percent Black                                                                 10.91          .28           38.29           9.77
 Percent married                                                               54.81          42.26         67.64           4.93
 Percent divorced                                                              10.31          4.78          16.54           2.03
 Percent veteran                                                               13.10          4.00          21.88           3.87
 Percent living in MSA                                                         70.09          14.94         100           19.94
 Ethanol consumption per capita                                                  2.40         1.23          5.10             .54
 Religious adherence (%)                                                       50.62          22.43         83.97         11.57
 Percent Completed high school                                                 83.30          62.59         92.8            5.87
 Drug overdose rate                                                              7.30         .14           55.26           6.55
 Log proportion aged 15–24                                                     –1.93          –2.15         –1.61            .09
Note. DVRO = domestic violence restraining order; MSA = Metropolitan Statistical Area; SD = standard deviation. Models also include
state fixed effects, linear and quadratic time trend terms.
*
  p = .05.


linked with a lower incidence of non–domestic-linked fatal mass shootings in the parsimonious model
(IRR = .34, 95% CI .14, .81); however, the IRR estimate for LCM bans of .65 and was not statistically
significant in the full model. None of the other firearm laws were associated with the incidence of
non–domestic-linked fatal mass shootings.

2.1      Sensitivity Analyses
The models that assumed gradual effects for bans of assault weapons and large capacity magazines
produced somewhat different results (Tables A2–A4). The negative association between LCM bans
Case 5:18-cv-00555-XR Document 261-5 Filed 08/31/20 Page 15 of 43
184                                                                                                                    WEBSTER ET AL.


TABLE 3           Estimates for incident rate ratio for the incidence of fatal mass shootings
                                                                                                           Victim Deaths
                                                                            Incidents (n = 604)            (n = 2,976)
 Variable                                                                   IRR       95% CI               IRR       95% CI
 Concealed carry permits—May issue as reference                              .93        [.55, 1.58]        1.53           [.82, 2.85]
 No issue
 Shall issue with discretion                                                 .91        [.51, 1.60]        1.14           [.60, 2.19]
 Strict shall issue                                                         1.28        [.72, 2.27]        1.44           [.70, 2.94]
 Permitless                                                                 1.29        [.50, 3.29]        1.02           [.32, 3.28]
                                                                                   *                               *
 Purchaser licensing in-person application/fingerprint required              .44        [.26, .73]           .43          [.26, .73]
 Comprehensive background check—point of sale                               1.10        [.77, 1.58]        1.43           [.74, 2.77]
 DVRO firearm prohibition w/ final order, no dating partners                 .86        [.42, 1.77]         .72           [.33, 1.59]
 DVRO firearm prohibition includes ex parte                                 1.10        [.76, 1.58]        1.13           [.71, 1.77]
 DVRO firearm prohibition includes dating partners                           .89        [.56, 1.42]          .91          [.50, 1.65]
 DVRO firearm prohibition surrender provision                                .76        [.50, 1.16]          .75          [.44, 1.27]
 Violent misdemeanor                                                        1.51        [.79, 2.89]        1.25           [.63, 2.46]
 Federal assault weapon ban                                                  .92        [.67, 1.26]          .96          [.63, 1.46]
 State assault weapon ban                                                    .71        [.34, 1.48]        1.11           [.30, 4.16]
 Large-capacity magazine ban                                                 .52*       [.27, .98]           .30          [.08, 1.10]
 Gun ownership                                                               .15        [.00, 4.76]          .96          [.93, 1.00]
 Unemployment                                                               1.03        [.95, 1.10]        1.02           [.92, 1.13]
 Percent in poverty                                                         1.01        [.95, 1.07]        1.00           [.93, 1.07]
 Percent male                                                                .80        [.37, 1.70]          .84          [.36, 1.94]
 Percent Black                                                              1.07        [.91, 1.26]        1.18           [.96, 1.45]
 Percent married                                                            1.03        [.94, 1.13]        1.00           [.89, 1.11]
 Percent divorced                                                           1.03        [.80, 1.32]          .99          [.74, 1.32]
 Percent veteran                                                             .86*       [.75, .99]           .92          [.78, 1.09]
 Percent living in MSA                                                      1.00        [.98, 1.03]        1.00           [.97, 1.02]
 Ethanol consumption per capita                                             1.10        [.40, 3.03]          .80          [.24, 2.69]
 Religious adherence                                                        1.01        [.97, 1.06]          .99          [.93, 1.04]
 Percent completed high school                                              1.05        [.98, 1.13]        1.06           [.97, 1.16]
 Drug overdose rate                                                         1.01        [.97, 1.05]          .99          [.95, 1.03]
 Log proportion aged 15–24                                                   .06*       [.00, .99]           .99          [.95, 1.03]
Note. CI = confidence interval; DVRO = domestic violence restraining order; IRR = incident rate ratio; MSA = Metropolitan Statistical
Area; SD = standard deviation. Models also include state fixed effects, linear and quadratic time trend terms.
* p = .05.




and total fatal mass shootings (IRR = 0.74, 95% CI 0.42, 1.31) and the number of victims killed in
mass shootings (IRR = 0.38, 95% CI 0.10, 1.44) was no longer statistically significant in the full
model, but it was associated with lower incidence in the parsimonious model for all fatal mass shootings
(IRR = 0.54, 95% CI 0.29, 1.00). For domestic-linked mass shootings, LCM bans were associated with
lower incidence in the parsimonious model for (IRR = 0.58, 95% CI 0.36, 0.94) and with fewer victim
fatalities in the full model (IRR = 0.31, 95% CI 0.11, 0.86). Purchaser licensing laws were associated
with lower incidence of total fatal mass shootings (IRR = 0.46, 95% CI 0.27, 0.77) and lower incidence
rates for non–domestic-linked fatal mass shootings (IRR = 0.42, 95% CI 0.22, 0.77).
Case 5:18-cv-00555-XR Document 261-5 Filed 08/31/20 Page 16 of 43
WEBSTER ET AL.                                                                                                                    185


TABLE 4           Estimates for incident rate ratio for domestic-linked mass shootings
                                                                                                        Victim Deaths
                                                                           Incidents (n = 182)          (n = 842)
 Variable                                                                  IRR      95% CI              IRR     95% CI
 Concealed Carry Permit—May issue reference                                 .66       [.26, 1.68]         .74      [.27, 2.08]
 No issue
 Shall issue w/discretion                                                   .98       [.41, 2.34]         .81      [.33, 2.00]
 Strict shall issue                                                         .90       [.33, 2.46]         .78      [.25, 2.48]
 Permitless                                                                2.33       [.35, 15.70]      1.43       [.16, 13.21]
 Purchaser licensing in-person application or fingerprint                   .93       [.39, 2.19]       1.43       [.60, 3.39]
 required
 Comprehensive background checks—point of sale                             1.88       [.92, 3.85]       2.22*      [1.10, 4.50]
 DVRO prohibition—final orders, dating partner excluded                     .89       [.31, 2.56]         .69      [.22, 2.13]
 DVRO prohibition ex parte included                                        1.51       [.84, 2.71]       1.42       [.74, 2.74]
 DVRO includes dating partners                                              .91       [.57, 1.43]         .80      [.50, 1.30]
 DVRO surrender required                                                    .85       [.45, 1.64]         .82      [.40, 1.67]
 Violent misdemeanor prohibition                                           1.86       [.45, 7.69]       2.08       [.57, 7.60]
 Federal assault weapons/LCM ban                                            .87       [.50, 1.51]         .84      [.46, 1.55]
 State assault weapons ban                                                  .40       [.14, 1.19]         .42      [.13, 1.32]
 Large-capacity magazine ban                                                .39*      [.21, .73]          .25*     [.11, .59]
 Gun ownership                                                              .06       [.00, 8.9]          .96      [.89, 1.04]
 Unemployment                                                              1.05       [.91, 1.21]       1.09       [.92, 1.29]
 Percent in poverty                                                        1.01       [.89, 1.15]       1.00       [.87, 1.14]
 Percent male                                                              1.02       [.28, 3.68]       1.08       [.23, 5.03]
 Percent Black                                                             1.00       [.81, 1.24]       1.03       [.81, 1.30]
 Percent married                                                            .96       [.82, 1.13]         .97      [.82, 1.16]
 Percent divorced                                                           .90       [.61, 1.32]         .91      [.58, 1.43]
 Percent veteran                                                           1.00       [.83, 1.22]       1.08       [.89, 1.31]
 Percent living in MSA                                                     1.00       [.95, 1.05]         .98      [.93, 1.03]
 Ethanol consumption per capita                                             .91       [.14, 6.00]         .79      [.11, 5.78]
 Religious adherence                                                       1.02       [.94, 1.10]       1.00       [.92, 1.08]
 Percent completed high school                                             1.02       [.91, 1.14]         .99      [.88, 1.12]
 Drug overdose rate                                                         .98       [.92, 1.04]         .97      [.91, 1.04]
 Log proportion aged 15–24                                                 1.26       [.02, 95.3]       1.02       [.78, 1.34]
Note. CI = confidence interval; DVRO = domestic violence restraining order; IRR = incident rate ratio; MSA = Metropolitan Statistical
Area; SD = standard deviation. Models also include state fixed effects, linear and quadratic time trend terms.
* p = .05.




   When we used year fixed effects to account for unmeasured national trends in mass shootings, our
point estimates for the gun law variables were similar to those in our primary models with linear and
quadratic trend terms; however, the confidence intervals for the estimates expanded and the association
between LCM bans and the incidence (.56, 95% CI .27, 1.16) and fatalities for all mass shootings
(IRR = .37, 95% CI .11, 1.31) were no longer statistically significant at the .05 level (Table A5).
Negative associations for LCM bans and the incidence and number of fatalities for domestic-linked
mass shootings and negative associations between purchaser licensing and non–domestic-linked mass
Case 5:18-cv-00555-XR Document 261-5 Filed 08/31/20 Page 17 of 43
186                                                                                                                    WEBSTER ET AL.


TABLE 5           Estimates for models for mass shooting incidents not linked to domestic violence
                                                                                                           Victim Deaths
                                                                            Incidents (n = 401)            (n = 2,057)
 Variable                                                                   IRR       95% CI               IRR       95% CI
 Concealed carry permit—may issue reference                                 1.02        [.51, 2.05]        1.82           [.85, 3.90]
 No issue
 Shall issue with discretion                                                 .84        [.38, 1.86]        1.19           [.50, 2.79]
 Strict shall issue                                                         1.52        [.86, 2.70]        1.83           [.89, 3.79]
 Permitless                                                                  .68        [.26, 1.79]        1.10           [.25, 4.81]
                                                                                   *                               *
 Purchaser licensing in-person or fingerprint required                       .38        [.21, .70]           .35          [.19, .63]
 Comprehensive background check—point of sale                                .84        [.48, 1.47]        1.09           [.44, 2.70]
 DVRO prohibition—final orders, dating partner excluded                      .88        [.32, 2.44]          .72          [.24, 2.19]
 DVRO prohibition includes Ex Parte                                         1.02        [.53, 1.96]        1.17           [.59, 2.30]
 DVRO prohibition Inc. Dating Partners                                       .88        [.44, 1.77]         .94           [.40, 2.19]
 DVRO prohibition with Surrender Provision                                   .75        [.35, 1.60]          .84          [.35, 1.99]
 Violent misdemeanor prohibition                                            1.32        [.65, 2.68]         .94           [.46, 1.91]
 Federal assault weapon ban                                                  .98        [.65, 1.46]        1.11           [.67, 1.85]
 State assault weapon ban                                                    .73        [.31, 1.72]        1.01           [.25, 4.11]
 Large capacity magazine ban                                                 .65        [.26, 1.63]          .43          [.10, 1.81]
 Gun ownership                                                               .77        [.01, 47.8]          .97          [.93, 1.02]
 Unemployment                                                               1.04        [.97, 1.11]        1.02           [.93, 1.12]
 Percent in poverty                                                         1.00        [.93, 1.07]          .98          [.90, 1.07]
 Percent male                                                                .67        [.26, 1.68]          .66          [.24, 1.81]
 Percent Black                                                              1.08        [.87, 1.33]        1.26           [.93, 1.69]
 Percent married                                                            1.06        [.92, 1.22]          .98          [.84, 1.14]
 Percent divorced                                                           1.10        [.77, 1.56]          .94          [.64, 1.38]
 Percent Veteran                                                             .79*       [.66, .96]           .89          [.70, 1.13]
 Percent living in MSA                                                      1.01        [.98, 1.05]        1.01           [.97, 1.06]
 Ethanol consumption per capita                                             1.20        [.26, 5.50]          .93          [.15, 5.78]
 Religious adherence                                                        1.01        [.95, 1.08]          .99          [.91, 1.07]
 Percent completed high school                                              1.05        [.94, 1.18]        1.09           [.96, 1.23]
 Drug overdose rate                                                         1.03        [.99, 1.08]        1.01           [.96, 1.06]
 Log proportion aged 15–24                                                   .02        [.00, 1.46]          .78          [.53, 1.15]
Note. CI = confidence interval; DVRO = domestic violence restraining order; IRR = incident rate ratio; MSA = Metropolitan Statistical
Area; SD = standard deviation. Models also include state fixed effects, linear and quadratic time trend terms.
* p = .05.




shootings were consistent with our primary models (Tables A6–A7). When we used Poisson fixed-
effects regression models, our estimates for the association between the firearm laws of interest and
fatal mass shootings were consistent with the estimates in our primary models (Tables A8-A10).
   To evaluate whether particularly fatal mass shootings led to passage of the policies at interest, we
conducted an analysis that omitted certain observations. We determined that, after a mass shooting
with 10 or more fatalities, only two states adopted a law that showed a statistically significant effect
in our main models: Connecticut and Colorado both adopted LCM bans after major mass shootings
in 2012. We omitted the 2012 observations for these two states and repeated our analysis. When these
Case 5:18-cv-00555-XR Document 261-5 Filed 08/31/20 Page 18 of 43
WEBSTER ET AL.                                                                                           187


observations were omitted, the point estimate for purchaser licensing was similar to our main model of
all mass shooting incidents (IRR = .40, 95% CI .23, .69; Table A11) and fatalities (IRR = .33, 95% CI
.19, .59). Similarly purchaser licensing was associated with reductions in non–domestic-linked mass
shootings (IRR = .38, 95% CI .20, .70; Table A13) and fatalities (IRR = .34, 95% CI .18, .62). For
all mass shootings, LCM bans estimates were similar to our primary models but no longer statistically
significant for incidents (IRR = .56, 95% CI .30, 1.03; Tale A11) and fatalities (IRR = .40, 95% CI
.14, 1.14). LCM bans were statistically significant and protective for domestic-linked mass shooting
incidents (IRR = .46, 95% CI .23, .89; Table A12) and fatalities (IRR = .45, 95% CI .22, .91).
   In the models using different victim fatality thresholds for mass-shootings (five and six victims),
the data were too sparse to stratify by domestic violence link. When mass shootings were limited to
those with five or more victims (n = 198 shootings), LCM bans were associated with an 80% lower
incidence in the full model (IRR = .20, 95% CI .06, .67; Table A14). Although the point estimate for
purchaser licensing laws was similar to that for the models with four victim fatality thresholds, it was not
statistically significant (IRR = .52, 95% CI .15, 1.83). The estimate for No Issue concealed carry permit
laws did change dramatically with the five-fatality threshold and was associated with much higher
incidence of fatal mass shootings (IRR = 4.14, 95% CI 1.57, 10.87; Table A14). No Issue concealed
carry laws no longer exist, however, as every state now allows for some form of civilian concealed
carry. Similarly, when mass shootings were limited to those with six or more victims (Table A15),
LCM bans were associated with an 87% lower incidence in the full model (IRR = .14, 95% CI .03, .70)
and purchaser licensing laws were not associated with any change.


3    DISCUSSION

The rate at which Americans are murdered in mass shootings has increased in recent years. For decades,
horrific mass shootings have prompted intense political debates about whether such incidents can be
prevented and what would be the most effective policy responses. Prior research on the effects of
firearm policies on fatal mass shootings has important limitations, leaving questions about the effec-
tiveness of strengthened gun regulations such as comprehensive background checks or policies that
have been implemented to encourage more civilian gun carrying in public places.
   The findings of this study suggest that the most common policy prescriptions offered by advocates
on each side of the debate over gun control—comprehensive background checks and assault weapons
bans on one side and so-called “Right to Carry” laws reducing restrictions on civilian concealed carry
of firearms on the other side—do not seem to be associated with the incidence of fatal mass shootings.
Twenty-eight percent of the shootings in this study had some connection to domestic violence, yet
we found no evidence that laws designed to keep firearms from perpetrators of domestic violence
have affected mass shootings connected to domestic violence. This is somewhat surprising given prior
research demonstrating that laws prohibiting persons under domestic violence restraining orders from
possessing firearms or with prior convictions for violent misdemeanors were associated with reduced
intimate partner homicides (Zeoli et al., 2018).
   This study identified two policies associated with reductions in fatal mass shootings—laws requir-
ing firearm purchasers or owners to acquire a license that involves in-person application and/or finger-
printing of applicants and state laws banning the purchase of LCMs or ammunition-feeding devices
for semiautomatic firearms. The size of the estimated protective effects of these two policies are strik-
ing, although there are large confidence intervals. Firearm purchaser or owner licensing laws have
been shown to reduce firearm homicides (Crifasi et al., 2018; Hasegawa, Small, & Webster, 2019;
Rudolph et al., 2015; Webster, Crifasi, & Vernick, 2014) and suicides (Crifasi et al., 2015); thus, it
Case 5:18-cv-00555-XR Document 261-5 Filed 08/31/20 Page 19 of 43
188                                                                                        WEBSTER ET AL.


is plausible that these laws reduce firearm availability to individuals who are at risk of committing
many forms of lethal violence including multivictim fatal shootings. States with licensing require-
ments for firearm purchasers typically review broader types of data to identify conditions that prohibit
firearm possession and use fingerprints to identify individuals with criminal histories rather than rely
solely on biographical information provided by the applicant. In addition, rigorous firearm purchaser
licensing may also reduce illegal straw sales and other types of diversion of guns for criminal use
(Crifasi, Buggs, Choksy, & Webster, 2017).
   Assault rifles are commonly used in mass shootings with the most casualties, and certain design
features of these weapons plausibly facilitate the ability of an assailant to rapidly shoot many rounds
(e.g., barrel shrouds and pistol grips). But the capacity of the ammunition-feeding device and the ability
to quickly reload may be the most relevant feature of firearms that influence the incidence and outcomes
of mass shootings. Furthermore, most mass shootings do not involve assault rifles, but many involve
the use of LCMs. This may explain why we found that LCM bans were associated with significant
reductions in the incidence of fatal mass shootings but that bans on assault weapons had no clear effects
on either the incidence of mass shootings or on the incidence of victim fatalities from mass shootings.
Studies that have collected detailed data on the specific firearms used in fatal mass shootings show that
firearms with LCMs are used roughly twice as frequently as firearms identified as assault weapons.
In the Koper et al. (2018) study of mass shootings with four or more victim fatalities during 2009–
2016, 19% involved firearms with an LCM and 10% involved firearm models classified as assault
weapons. Additionally, Klarevas (2016) found that, during 2006–2015 (after the federal ban expired),
67% of mass shootings with six or more victim fatalities involved the use of an LCM versus 26% with
an assault weapon model. Based on the data from Koper (2020), Koper et al. (2018), and Klarevas
(2016), our point estimates may be somewhat higher than would be plausible based on the prevalence
of LCM use in fatal public mass shootings, although the confidence intervals for these estimates are
wide and encompass the estimates of the prevalence of use of LCMs in fatal mass shootings. Also,
Koper (2013) found no evidence of decreased use of LCMs in the years after the federal ban in data
from four cities that collected such data. This suggests that the supply of pre-ban LCMs was plentiful
and that LCMs bans may take years to sufficiently reduce their availability for criminal misuse. Yet our
models estimating gradual effects of state LCM bans showed weaker law effects than did the models
assuming immediate effects. Passage of LCM bans may coincide with unmeasured factors related to
protection against fatal mass shootings other than the comprehensive list of firearm laws examined
here. Regardless, there is a clear functional link between LCMs and the ability of a shooter to take
more lives. Our estimates of LCM ban impacts show the largest protective effects on high-fatality
count shootings and on the number of victims murdered in mass shootings, and the point estimates are
large in all model specifications.
   It should be noted that the federal assault weapons ban and some state bans of assault weapons
have resulted in gun manufacturers making slight alterations in the characteristics of weapon models
that are banned. These newer models, assault weapons that were grandfathered by the bans, and the
ability to purchase components of assault weapons online provide substitutes for the banned firearms
for individuals considering carrying out acts of mass violence. LCM bans may be less likely to result
in acquisition of equivalent substitutes as is the case for assault weapon bans.
   There are limitations to this study that relate to the lack of systematic data at the state level on
determinants of mass shootings that would aid in the modeling of state-level trends of rare events. We
drew from prior research on factors associated with state-level rates of homicides and suicides. Mass
shootings involve a very small proportion of such events, however, and the conditions that facilitate or
suppress lethal violence overall may not explain rare and especially lethal mass shooting events. In addi-
tion, this study was not designed to fully explore the relationship between assault weapon bans and their
Case 5:18-cv-00555-XR Document 261-5 Filed 08/31/20 Page 20 of 43
WEBSTER ET AL.                                                                                                        189


impact on fatal mass shootings. We did not examine, for example, whether the bans influenced the inci-
dence of assault weapons being used in mass shootings because such data are not available for all fatal
mass shootings. We also only examined fatal mass shootings, in which the number of fatalities rather
than casualties determined whether an incident was included in the analysis. Booty, O’Dwyer, Webster,
McCourt, and Crifasi (2019) have raised the issue of inconsistencies in mass shooting databases that
define “mass shooting” differently, and we acknowledge that our results are influenced by the definition
that we have chosen.
   Despite these limitations, our estimates of the effects of state and federal gun laws on fatal mass
shootings are mainly robust to different modeling assumptions and consistent with other research find-
ings. Firearm purchaser licensing requirements are likely to reduce overall firearm availability within
a state as well as reduce firearm availability to high-risk individuals. This study provides evidence that
firearm purchaser or ownership licensing with fingerprinting reduce the risk of fatal mass shootings in
addition to firearm homicides more broadly. LCM bans also seem to reduce the incidence of fatal mass
shootings and the number of fatalities in mass shootings. Policy makers should consider these findings
when crafting proposals to reduce deaths from mass shootings.

ACKNOW LEDGMENTS

This research was supported by a grant from The Joyce Foundation and Dr. Webster’s professorship
supported by the Bloomberg American Health Initiative.


ENDNOTES
1 The researchers used Traveler’s Guide to the Firearms Laws of the Fifty States that provides annual ratings for the
 restrictiveness–permissiveness scale of U.S. gun laws for each state based on assessments of legal professionals who
 represent gun owners in legal cases. This publication gives a rating between 0 (completely restrictive) and 100 (com-
 pletely permissive).
2 Stanford Mass Shootings in America collected data on incidents with three or more shooting casualties in a public place,

 excluding incidents related to gang or narcotic involvement; this data source ceased data collection in early 2016. The
 Gun Violence Archive (GVA) is a publicly available data source that collects information on incidents that had four or
 more shooting casualties, but a search query can restrict information to four or more fatalities. Twenty-three incidents
 were added from Stanford, and 10 incidents were added from GVA.




O RC ID

Alexander D. McCourt            https://orcid.org/0000-0002-3524-3454


REFE RENCES

ALERT & FBI. (2018). Active shooter incidents in the United States in 2018. Retrieved from https://www.csuohio.
   edu/sites/default/files/Active%20Shooter%20Incidents%202018%20Report%20April%202019.pdf
ARDA. (n.d.). Churches and Church membership in the United States. Retrieved from http://www.thearda.com/
   Archive/ChState.asp
Blair, J. P., & Schweit, K. W. (2014). A study of active shooter incidents, 2000–2013. Washington: Texas State University
   and Federal Bureau of Investigation, U.S. Department of Justice.
BLS. (n.d.). Databases, tables & calculators by subject. Retrieved from https://www.bls.gov/data/
Booty, M., O’Dwyer, J., Webster, D., McCourt, A., & Crifasi, C. (2019). Describing a “mass shooting”: The role of
   databases in understanding burden. Injury Epidemiology, 6, 1, 47. https://doi.org/10.1186/s40621-019-0226-7
Case 5:18-cv-00555-XR Document 261-5 Filed 08/31/20 Page 21 of 43
190                                                                                                    WEBSTER ET AL.


Castillo-Carniglia, A., Kagawa, R. M., Cerdá, M., Crifasi, C. K., Vernick, J. S., Webster, D. W., & Wintemute, G. J.
   (2018). California’s comprehensive background check and misdemeanor violence prohibition policies, and firearm
   mortality. Annals of Epidemiology, 30, 50–56.
CDC. (n.d.). Wide-ranging ONline Data for Epidemiologic Research (WONDER). Retrieved from https://wonder.
   cdc.gov/
Census. (n.d.). United States Census Bureau. Retrieved from https://www.census.gov/#
Crifasi, C. K., Buggs, S. A., Choksy, S., & Webster, D. W. (2017). The initial impact of Maryland’s Firearm Safety Act
   of 2013 on the supply of crime handguns in Baltimore. RSF: The Russell Sage Foundation Journal of the Social
   Sciences, 3(5), 128–140.
Crifasi, C. K., Merrill-Francis, M., McCourt, A., Vernick, J. S., Wintemute, G. J., & Webster, D. W. (2018). Association
   between firearm laws and homicide in urban counties. Journal of urban health, 95(3), 383–390.
Crifasi, C. K., Meyers, J. S., Vernick, J. S., & Webster, D. W. (2015). Effects of changes in permit-to-purchase handgun
   laws in Connecticut and Missouri on suicide rates. Preventive Medicine, 79, 43–49.
DiMaggio, C., Avraham, J., Berry, C., Bukur, M., Feldman, J., Klein, M., … Frangos, S. (2018). Changes in US mass
   shooting deaths associated with the 1994–2004 federal assault weapons ban: Analysis of open-source data. Journal
   of Trauma and Acute Care Surgery, 86(1), 11–17.
Donohue, J. J., Aneja, A., & Weber, K. D. (2019). Right-to-carry laws and violent crime: A comprehensive assessment
   using panel data and a state-level synthetic control analysis. Journal of Empirical Legal Studies, 16(2), 198–247.
Everytown. Gun Law Navigator. (n.d.). Retrieved from https://everytownresearch.org/navigator/index.html
Fox, J. A., & Fridel, E. E. (2016). The tenuous connections involving mass shootings, mental illness, and gun laws.
   Violence and Gender, 3(1), 14–19. https://doi.org/10.1089/vio.2015.0054
Giffords. (n.d.). Retrieved from https://lawcenter.giffords.org/
Gius, M. (2015). The impact of state and federal assault weapons bans on public mass shootings. Applied Economics
   Letters, 22(4), 281–284.
Hasegawa, R. B., Small, D. S., & Webster, D. W. (2019). Bracketing in the comparative interrupted time-series design to
   address concerns about history interacting with group: Evaluating Missouri Handgun Purchaser Law. arXiv preprint
   arXiv:1904.11430.
Hasegawa, R. B., Webster, D. W., & Small, D. S. (2019). Evaluating Missouri’s Handgun Purchaser Law: A bracketing
   method for addressing concerns about history interacting with group. Epidemiology, 30(3), 371–379.
Kagawa, R. M., Castillo-Carniglia, A., Vernick, J. S., Webster, D., Crifasi, C., Rudolph, K. E., … Wintemute, G. J.
   (2018). Repeal of comprehensive background check policies and firearm homicide and suicide. Epidemiology, 29(4),
   494–502.
Klarevas, L. (2016). Rampage nation: Securing America from mass shootings. Amherst: Prometheus Books.
Klarevas, L., Conner, A., & Hemenway, D. (2019). The Effect of Large-Capacity Magazine Bans on High-Fatality Mass
   Shootings, 1990–2017. American Journal of Public Health, 109(12), 1754–1761.
Koper, C. S., Woods, D. J., & Roth, J. A. (2004). An updated assessment of the Federal Assault Weapons Ban: Impacts
   on gun markets and gun violence, 1994–2003 (Report to the National In stitute of Justice). Philadelphia: Jerry Lee
   Center of Criminology, University of Pennsylvania.
Koper, C. S. (2013). America’s experience with the federal assault weapons ban, 1994–2004: Key findings and impli-
   cations. Pp.in Reducing Gun Violence in America: Informing Policy with Evidence and Analysis (pp. 157–171). In
   Daniel W. Webster & Jon S. Vernick (Eds.), Baltimore, Maryland: Johns Hopkins University Press.
Koper, C. S. (2020). Assessing the potential to reduce deaths and injuries from mass shootings through restrictions on
   assault weapons and other high-capacity semiautomatic firearms. Criminology & Public Policy, 19(1), 147–170.
Koper, C. S., Johnson, W. D., Nichols, J. L., Ayers, A., & Mullins, N. (2018). Criminal use of assault weapons and high
   capacity semiautomatic firearms: An updated examination of local and national sources. Journal of Urban Health,
   95(3), 313–321.
Lankford, A. (2016). Public mass shootings and firearms: A cross-national study of 171 countries. Violence & Victims,
   31(2), 187–199.
Lin, P., Fei, L., Barzman, D., & Hossain, M. (2018). What have we learned from the time trend of mass shootings in the
   U.S.? PLoS ONE, 13(10), e0204722. Retrieved from https://doi.org/10.1371/journal.pone.0204722.
Luca, M., Malhotra, D. K., & Poliquin, C. (2019). The impact of mass shootings on gun policy (Working Paper No.
   16–126). Cambridge: Harvard Business School NOM Unit.
Mass Shootings in 2017. (n.d.). Retrieved from http://www.gunviolencearchive.org/reports/mass-shooting?year=2017
Case 5:18-cv-00555-XR Document 261-5 Filed 08/31/20 Page 22 of 43
WEBSTER ET AL.                                                                                                          191


Morral, A. (2017). The impact of concealed carry laws on mass shootings. In Gun policy in America. Santa Monica:
    RAND.
NIAAA. (2017). Surveillance report #108: Apparent per capita alcohol consumption - national, state, and
    regional trends, 1977–2015. Washington: National Institute on Alcohol Abuse and Alcoholism. Retrieved from
    https://pubs.niaaa.nih.gov/publications/surveillance108/pcyr1970-2015.txt
Reeping, P. M., Cerdá, M., Kalesan, B., Wiebe, D. J., Galea, S., & Branas, C. C. (2019). State gun laws, gun ownership,
    and mass shootings in the US: Cross sectional time series. BMJ, 364, l542.
Rudolph, K. E., Stuart, E. A., Vernick, J. S., & Webster, D. W. (2015). Association between Connecticut’s permit-to-
    purchase handgun law and homicides. American Journal of Public Health, 105(8), e49–e54.
Stanford Mass Shootings in America, courtesy of the Stanford Geospatial Center and Stanford Libraries. (n.d.). Retrieved
    from https://library.stanford.edu/projects/mass-shootings-america
StataCorp. (n.d.). Stata statistical software: Release 15. College Station: StataCorp LLC.
State Firearm Laws. (n.d.). Retrieved from https://www.statefirearmlaws.org/
Vittes, K. A., Vernick, J. S., & Webster, D. W. (2012). Legal status and source of offenders’ firearms in states
    with the least stringent criteria for gun ownership. Injury Prevention, Epub ahead of print. https://doi.org/
    10.1136/injuryprev-2011-040290
Violence Policy Center. (2019). Mass shootings involving concealed handgun permit holders Retrieved from
    http://concealedcarrykillers.org/wp-content/uploads/2015/04/FACTSHEET-CCW-Mass-Shooters.pdf
Webster, D. W., Crifasi, C. K., & Vernick, J. S. (2014). Effects of the repeal of Missouri’s Handgun Purchaser Licensing
    Law on homicides. Journal of Urban Health, 9, 293–302. https://doi.org/10.1007/s11524-014-9865-8
Zeoli, A. M., McCourt, A., Buggs, S., Frattaroli, S., Lilley, D., & Webster, D. W. (2018). Analysis of the strength of
    legal firearms restrictions for perpetrators of domestic violence and their associations with intimate partner homicide.
    American Journal of Epidemiology, 187(11), 2365–2371. https://doi.org/10.1093/aje/kwx362
Zeoli, A. M., & Paruk, J. K. (2020). Potential to prevent mass shootings through domestic violence firearm restrictions.
    Criminology & Public Policy, 19(1), 129–145.



AU THOR BIOGR A P H I E S

  Daniel W. Webster, ScD, MPH is Bloomberg Professor of American Health at the Johns Hop-
  kins Bloomberg School of Public Health and directs the Johns Hopkins Center for Gun Policy and
  Research. His research focuses on interventions to reduce gun violence, underground gun markets,
  intimate partner violence, suicide, and substance abuse. He is the lead editor and contributor to
  Reducing Gun Violence in America: Informing Policy with Evidence and Analysis (Johns Hopkins
  University Press, 2013) and lead instructor for an open online course “Reducing Gun Violence in
  America: Evidence for Change.”

  Alexander McCourt, JD, MPH, PhD is an Assistant Scientist in the Department of Health Policy
  and Management at the Johns Hopkins Bloomberg School of Public Health. He is affiliated with the
  Center for Gun Policy and Research and the Center for Law and the Public’s Health. Dr. McCourt
  is a public health lawyer whose research focuses on gun violence and policy, opioid policy, and
  other areas of public health law.

  Cassandra K. Crifasi, PhD, MPH is an Assistant Professor of Health Policy and Management at
  the Johns Hopkins Bloomberg School of Public Health. She serves as the Deputy Director of the
  Center for Gun Policy and Research and is a core faculty member in the Center for Injury Research
  and Policy. Dr. Crifasi’s research focuses broadly on public safety including injury epidemiology
  and prevention, gun violence and policy, attitudes and behaviors of gun owners, and underground
  gun markets.
Case 5:18-cv-00555-XR Document 261-5 Filed 08/31/20 Page 23 of 43
192                                                                                    WEBSTER ET AL.


 Marisa D. Booty, MHS is a Senior Research Data Analyst for the Center and Gun Policy and
 Research at the Johns Hopkins Bloomberg School of Public Health. She received her M.H.S. in
 Mental Health from Johns Hopkins in 2017. Ms. Booty has published papers on the Crisis Inter-
 vention Training program and mass shooting statistics, and she is generally interested in violence
 prevention and criminal justice interactions with vulnerable populations.

 Elizabeth A. Stuart, PhD is Associate Dean for Education and Professor in the Departments of
 Mental Health, Biostatistics, and Health Policy and Management at the Johns Hopkins Bloomberg
 School of Public Health. She received her Ph.D. in statistics in 2004 from Harvard University. Dr.
 Stuart has published influential papers on propensity score methods and generalizing treatment
 effect estimate to target populations and teaches courses on causal inference to a wide range of
 audiences. She works in areas that include gun violence prevention, mental health, substance use,
 and education. Dr. Stuart is a Fellow of the American Statistical Association.




      How to cite this article: Webster DW, McCourt AD, Crifasi CK, Booty MD, Stuart EA.
      Evidence concerning the regulation of firearms design, sale, and carrying on fatal mass
      shootings in the United States. Criminol Public Policy. 2020;19:171–212. https://doi.org/
      10.1111/1745-9133.12487
A P P E N DI X
T A B L E A1     Mean annual mass shooting rate and fatality rate by state
                                                                                                                                                                    WEBSTER ET AL.




                          All Fatal Mass Shootings                           Domestic-Linked Mass Shootings             Non–Domestic-Linked Mass Shootings
                                                 Mean Annual Rate                                 Mean Annual Rate                          Mean Annual Rate
                          Mean Annual Rate       of Fatalities from          Mean Annual Rate     of Fatalities from   Mean Annual Rate     of Fatalities from
                          of Mass Shootings      Mass Shootings per          of Mass Shootings    Mass Shootings per   of Mass Shootings    Mass Shootings per
                          per 1 Million          1 Million                   per 1 Million        1 Million            per 1 Million        1 Million
 State                    Population             Population                  Population           Population           Population           Population
 Alabama                  .04                      .21                       .01                  .09                  .02                  .08
 Alaska                   .06                      .40                       .00                  .00                  .06                  .40
 Arizona                  .11                      .53                       .03                  .13                  .07                  .33
 Arkansas                 .13                      .69                       .02                  .15                  .11                  .54
 California               .06                      .32                       .03                  .13                  .03                  .19
 Colorado                 .07                      .39                       .01                  .05                  .05                  .31
 Connecticut              .06                      .48                       .02                  .26                  .04                  .22
 Delaware                 .00                      .00                       .00                  .00                  .00                  .00
 Georgia                  .06                      .28                       .02                  .08                  .04                  .20
 Hawaii                   .05                      .25                       .03                  .10                  .02                  .15
 Idaho                    .09                      .40                       .03                  .12                  .06                  .28
 Illinois                 .05                      .22                       .01                  .03                  .03                  .17
 Indiana                  .09                      .40                       .04                  .16                  .06                  .24
 Iowa                     .02                      .10                       .01                  .05                  .00                  .00
 Louisiana                .11                      .46                       .02                  .09                  .09                  .37
 Maine                    .08                      .30                       .05                  .20                  .02                  .10
 Maryland                 .04                      .17                       .02                  .09                  .02                  .09
 Massachusetts            .02                      .09                       .005                 .02                  .01                  .07
                                                                                                                                                      (Continues)
                                                                                                                                                                               Case 5:18-cv-00555-XR Document 261-5 Filed 08/31/20 Page 24 of 43
                                                                                                                                                                    193
                                                                                                                                                             194




T A B L E A1      (Continued)
                          All Fatal Mass Shootings                    Domestic-Linked Mass Shootings             Non–Domestic-Linked Mass Shootings
                                                 Mean Annual Rate                          Mean Annual Rate                          Mean Annual Rate
                          Mean Annual Rate       of Fatalities from   Mean Annual Rate     of Fatalities from   Mean Annual Rate     of Fatalities from
                          of Mass Shootings      Mass Shootings per   of Mass Shootings    Mass Shootings per   of Mass Shootings    Mass Shootings per
                          per 1 Million          1 Million            per 1 Million        1 Million            per 1 Million        1 Million
 State                    Population             Population           Population           Population           Population           Population
 Michigan                 .11                   .46                   .03                  .14                  .07                  .32
 Minnesota                .03                   .15                   .01                  .02                  .02                  .08
 Mississippi              .09                   .43                   .00                  .00                  .07                  .43
 Missouri                 .08                   .35                   .02                  .07                  .06                  .28
 Nevada                   .08                   .86                   .03                  .13                  .05                  .73
 New Hampshire            .03                   .12                   .00                  .00                  .03                  .12
 New Jersey               .03                   .11                   .01                  .03                  .02                  .08
 New Mexico               .12                   .59                   .06                  .29                  .06                  .30
 New York                 .05                   .24                   .01                  .03                  .04                  .21
 North Carolina           .11                   .46                   .01                  .03                  .10                  .43
 North Dakota             .14                   .54                   .14                  .54                  .00                  .00
 Ohio                     .07                   .29                   .02                  .08                  .05                  .21
 Oklahoma                 .08                   .42                   .03                  .16                  .04                  .26
 Oregon                   .06                   .30                   .04                  .17                  .01                  .03
 Pennsylvania             .04                   .19                   .02                  .07                  .02                  .12
 Rhode Island             .00                   .00                   .00                  .00                  .00                  .00
                                                                                                                                               (Continues)
                                                                                                                                                                        Case 5:18-cv-00555-XR Document 261-5 Filed 08/31/20 Page 25 of 43
                                                                                                                                                             WEBSTER ET AL.
                                                                                                                                                         WEBSTER ET AL.




T A B L E A1      (Continued)
                          All Fatal Mass Shootings                    Domestic-Linked Mass Shootings            Non–Domestic-Linked Mass Shootings
                                                 Mean Annual Rate                          Mean Annual Rate                         Mean Annual Rate
                          Mean Annual Rate       of Fatalities from   Mean Annual Rate     of Fatalities from   Mean Annual Rate    of Fatalities from
                          of Mass Shootings      Mass Shootings per   of Mass Shootings    Mass Shootings per   of Mass Shootings   Mass Shootings per
                          per 1 Million          1 Million            per 1 Million        1 Million            per 1 Million       1 Million
 State                    Population             Population           Population           Population           Population          Population
 South Carolina           .18                   .88                   .05                  .20                  .14                 .68
 South Dakota             .08                   .34                   .08                  .34                  .00                 .00
 Tennessee                .07                   .29                   .02                  .07                  .05                 .20
 Texas                    .09                   .47                   .02                  .11                  .06                 .34
 Utah                     .07                   .40                   .04                  .19                  .04                 .21
 Vermont                  .10                   .38                   .00                  .00                  .10                 .38
 Virginia                 .08                   .48                   .03                  .13                  .06                 .35
 Washington               .08                   .38                   .03                  .12                  .05                 .26
 West Virginia            .14                   .64                   .08                  .34                  .06                 .30
 Wisconsin                .04                   .24                   .01                  .06                  .03                 .15
 Wyoming                  .12                   .47                   .12                  .47                  .00                 .00
 Overall                  .07                   .36                   .03                  .12                  .04                 .23
                                                                                                                                                                    Case 5:18-cv-00555-XR Document 261-5 Filed 08/31/20 Page 26 of 43
                                                                                                                                                         195
Case 5:18-cv-00555-XR Document 261-5 Filed 08/31/20 Page 27 of 43
196                                                                                                       WEBSTER ET AL.


T A B L E A2          Estimates for incident rate ratios for all fatal mass shootings using gradual assault weapon and LCM
ban variables
                                                              All Fatal Mass Shooting         Fatalities in All Fatal
                                                              Incidents (n = 604              Mass Shootings
                                                              shootings)                      (n = 2,976 fatalities)
                                                              IRR         95% CI              IRR          95% CI
 Variable                                                     (IRRa )     (95% CIa )          (IRR)        (95% CI)
 Concealed carry permits—may issue as reference                 .94       [.55, 1.59]          1.53        [.83, 2.84]
 No issue                                                      (.97)      (.58, 1.63)         (1.45)       (.78, 2.68)
 Shall issue with discretion                                    .95       [.54, 1.69]          1.15        [.59, 2.22]
                                                               (.88)      (.50, 1.55)         (1.08)       (.54, 2.18)
 Strict shall issue                                            1.34       [.75, 2.39           1.46        [.71, 2.98]
                                                              (1.20)      (.72, 1.99)]        (1.36)       (.75, 2.47)
 Permitless                                                    1.35       [.52, 3.51]          1.02        [.31, 3.36]
                                                              (1.24)      (.50, 3.03)          (.95)       (.30, 3.07)
 Purchaser licensingb                                           .46*      [.27, .77]            .44*       [.24, .82]
                                                               (.50)      (.34, .73)           (.62)       (.35, 1.07)
 Comprehensive background check—point of sale                  1.08       [.75, 1.55]          1.42        [.73, 2.79]
                                                              (1.12)      (.78, 1.62)         (1.57)       (.72, 3.43)
 DVRO firearm prohibition no dating partners                    .83       [.40, 1.72]           .70        [.31, 1.62]
                                                               (.94)      (.43, 2.04)          (.65)       (.30, 1.42)
 DVRO firearm prohibition includes ex parte                    1.08       [.74, 1.57]          1.10        [.69, 1.76]
                                                              (1.04)      (.68, 1.57)          (.98)       (.59, 1.63)
 DVRO firearm prohibition Includes dating partners              .93       [.58, 1.50]           .94        [.51, 1.70]
                                                               (.89)      (.55, 1.42)          (.90)       (.50, 1.63)
 DVRO firearm prohibition surrender provision                   .75       [.48, 1.15]           .74        [.43, 1.25]
                                                               (.77)      (.48, 1.25)          (.84)       (.48, 1.46)
 Violent misdemeanor                                           1.50       [.82, 2.73]          1.30        [.67, 2.54]
                                                              (1.48)      (.77, 2.84)         (1.30)       (.59, 2.87)
 Federal assault weapon ban (gradual)                           .95       [.70, 1.29]          1.02        [.65, 1.60]
                                                               (.96)      (.70, 1.32)         (1.06)       (.70, 1.60)
 State assault weapon ban (gradual)                             .64       [.35, 1.18]          1.01        [.29, 3.47]
                                                               (.66)      (.30, 1.48)          (.90)       (.21, 3.76)
 Large-capacity magazine ban (gradual)                          .74       [.42, 1.31]           .38        [.10, 1.44]
                                                               (.54)      (.29, 1.00)          (.40)       (.10, 1.60)
 Gun ownership                                                  .98       [.95, 1.02]           .96        [.93, 1.00]
 Unemployment                                                  1.02       [.95, 1.10]          1.02        [.92, 1.13]
 Percent in poverty                                            1.01       [.95, 1.07]          1.00        [.93, 1.07]
 Percent male                                                   .84       [.39, 1.78]           .85        [.37, 1.95]
 Percent Black                                                 1.07       [.91, 1.26]          1.19        [.96, 1.46]
 Percent married                                               1.02       [.93, 1.13]           .99        [.88, 1.11]
 Percent divorced                                              1.04       [.80, 1.33]           .99        [.74, 1.32]
                                                                                                                (Continues)
    Case 5:18-cv-00555-XR Document 261-5 Filed 08/31/20 Page 28 of 43
WEBSTER ET AL.                                                                                                                     197


T A B L E A2            (Continued)
                                                                                                    Fatalities in All Fatal Mass
                                                       All Fatal Mass Shooting                      Shootings (n = 2,976
                                                       Incidents (n = 604 shootings)                fatalities)
                                                       IRR             95% CI                       IRR               95% CI
    Variable                                           (IRRa )         (95% CIa )                   (IRR)             (95% CI)
    Percent veteran                                      .87*              [.76, .99]                .94            [.79, 1.10]
    Percent living in MSA                              1.00                [.98, 1.03]              1.00            [.97, 1.03]
    Ethanol consumption per capita                     1.13                [.42, 3.02]               .82            [.26, 2.64]
    Religious adherence                                1.02                [.97, 1.06]               .99            [.93, 1.04]
    Percent completed high school                      1.06                [.98, 1.14]              1.06            [.98, 1.16]
    Drug overdose rate (per 100,000)                   1.01                [.97, 1.05]               .99            [.95, 1.03]
    Percent aged 15–24                                   .84               [.69, 1.02]               .88            [.71, 1.09]
    Linear time trend                                    .91               [.80, 1.04]               .90            [.77, 1.04]
    Quadratic time trend                               1.00                [1.00, 1.00]             1.00            [1.00, 1.00]
a Parsimonious     model results.
b Handgun      purchaser licensing with in-person application and/or fingerprinting of applicant.
*
    p = .05.
Case 5:18-cv-00555-XR Document 261-5 Filed 08/31/20 Page 29 of 43
198                                                                                                  WEBSTER ET AL.


T A B L E A3  Estimates for incident rate ratios for domestic-linked fatal mass shootings using gradual assault
weapon and LCM ban variables
                                                             Domestic-Linked Fatal        Fatalities in
                                                             Mass Shooting                Domestic-Linked Mass
                                                             incidents (n = 182           Shootings (n = 842
                                                             shootings)                   fatalities)
                                                             IRR        95% CI            IRR         95% CI
 Variable                                                    (IRRa )    (95% CIa )        (IRR)       (95% CI)
 Concealed carry permit—may issue reference                    .69      [.28, 1.74]         .80      [.29, 2.16]
 No issue                                                      (.67)    (.30, 1.51)        (.76)     (.31, 1.87)
 Shall issue w/ discretion                                    1.02      [.42, 2.48]         .83      [.33, 2.07]
                                                             (1.04)     (.46, 2.37)        (.89)     (.37, 2.14)
 Strict shall issue                                            .94      [.35, 2.55]         .82      [.27, 2.55]
                                                               (.96)    (.40, 2.28)        (.91)     (.33, 2.49)
 Permitless                                                   2.32      [.34, 15.75]       1.45      [.16, 13.37]
                                                             (1.98)     (.33, 12.01)      (1.37)     (.16, 12.03)
 Purchaser licensingb                                          .89      [.34, 2.37]        1.23      [.44, 3.42]
                                                               (.80)    (.33, 1.93)       (1.53)     (.63, 3.77)
 Comprehensive background checks—point of sale                1.79      [.89, 3.59]        2.07*     [1.03, 4.17]
                                                             (1.77)     (.90, 3.48)       (2.20)*    (1.12, 4.32)
 DVRO prohibition—final orders, dating partner excluded        .84      [.29, 2.45]         .66      [.21, 2.11]
                                                               (.79)    (.33, 1.88)        (.49)     (.20, 1.22)
 DVRO prohibition ex parte included                           1.46      [.83, 2.58]        1.36      [.71, 2.61]
                                                             (1.47)     (.85, 2.57)       (1.24)     (.63, 2.41)
 DVRO includes dating partners                                 .93      [.59, 1.47]         .83      [.52, 1.33]
                                                               (.89)    (.55, 1.45)        (.79)     (.46, 1.35)
 DVRO surrender required                                       .82      [.42, 1.60]         .77      [.37, 1.60]
                                                               (.85)    (.46, 1.58)        (.90)     (.45, 1.81)
 Violent misdemeanor prohibition                              1.61      [.45, 5.83]        1.87      [.57, 6.12]
                                                             (1.89)     (.56, 6.37)       (2.15)     (.65, 7.14)
 Federal assault weapons/LCM ban (gradual)                    1.28      [.66, 2.48]        1.25      [.60, 2.59]
                                                               (.93)    (.58, 1.51)        (.85)     (.49, 1.48)
 State assault weapons ban (gradual)                           .50      [.17, 1.43]         .62      [.19, 2.04]
                                                               (.51)    (.19, 1.36)        (.68)     (.20, 2.33)
 Large-capacity magazine ban (gradual)                         .52      [.26, 1.02]         .31*     [.11, .86]
                                                               (.58)*   (.36, .94)         (.37)     (.13, 1.11)
 Gun ownership                                                 .97      [.90, 1.02]         .97      [.89, 1.04]
 Unemployment                                                 1.05      [.91, 1.22]        1.10      [.93, 1.30]
 Percent in poverty                                           1.01      [.89, 1.15]        1.00      [.88, 1.14]
 Percent male                                                  .96      [.27, 3.48]        1.01      [.22, 4.67]
 Percent Black                                                1.02      [.82, 1.28]        1.06      [.83, 1.34]
 Percent married                                               .91      [.77, 1.08]         .92      [.76, 1.11]
                                                                                                          (Continues)
    Case 5:18-cv-00555-XR Document 261-5 Filed 08/31/20 Page 30 of 43
WEBSTER ET AL.                                                                                                                199


T A B L E A3          (Continued)
                                                 Domestic-Linked Fatal Mass                    Fatalities in Domestic-Linked
                                                 Shooting incidents (n = 182                   Mass Shootings (n = 842
                                                 shootings)                                    fatalities)
                                                 IRR             95% CI                        IRR              95% CI
    Variable                                     (IRRa )         (95% CIa )                    (IRR)            (95% CI)
    Percent divorced                               .86               [.59, 1.27]                .88            [.56, 1.38]
    Percent veteran                              1.05                [.88, 1.24]               1.13            [.94, 1.36]
    Percent living in MSA                        1.00                [.95, 1.05]                .98            [.93, 1.03]
    Ethanol consumption per capita               1.24                [.20, 7.88]               1.12            [.16, 7.90]
    Religious adherence                          1.02                [.94, 1.10]               1.00            [.93, 1.08]
    Percent completed high school                1.01                [.91, 1.13]                .98            [.87, 1.10]
    Drug overdose rate                             .98               [.92, 1.04]                .97            [.91, 1.04]
    Percent aged 15–24                           1.00                [.74, 1.34]               1.01            [.75, 1.34]
    Linear time trend                              .97               [.77, 1.21]               1.00            [.79, 1.26]
    Quadratic time trend                         1.00                [1.00, 1.01]              1.00            [1.00, 1.01]
a
 Parsimonious model results.
b Handgun purchaser licensing with in-person application and/or fingerprinting of applicant.
* p = .05.
Case 5:18-cv-00555-XR Document 261-5 Filed 08/31/20 Page 31 of 43
200                                                                                                   WEBSTER ET AL.


T A B L E A4  Estimates for incident rate ratios for non–domestic-linked fatal mass shootings using gradual assault
weapon And LCM ban variables
                                                              Non–Domestic-Linked           Fatalities in Non–
                                                              Fatal Mass Shooting           Domestic-Linked
                                                              incidents (n = 401            Mass Shootings
                                                              shootings)                    (n = 2,057 fatalities)
                                                              IRR         95% CI            IRR          95% CI
 Variable                                                     (IRRa )     (95% CIa )        (IRR)        (95% CI)
 Concealed carry permit—may issue reference                    1.01      [.50, 2.01]         1.78        [.84, 3.80]
 No issue                                                     (1.12)     (.55, 2.30)        (1.74)       (.82, 3.68)
 Shall issue w/ discretion                                      .91      [.41, 2.02]         1.20        [.50, 2.89]
                                                               (.81)     (.36, 1.83)        (1.00)       (.41, 2.43)
 Strict shall issue                                            1.66      [.95, 2.92]         1.85        [.90, 3.83]
                                                              (1.43)     (.87, 2.35)        (1.60)       (.88, 2.93)
 Permitless                                                     .75      [.28, 2.04]         1.12        [.25, 5.09]
                                                               (.71)     (.27, 1.87)        (1.02)       (.22, 4.73)
 Purchaser licensingb                                           .42*     [.22, .77]           .38*       [.20, .73]
                                                               (.43)*    (.25, .72)          (.48)*      (.26, .91)
 Comprehensive background checks—point of sale                  .81      [.46, 1.45]         1.07        [.43, 2.68]
                                                               (.86)     (.48, 1.54)        (1.27)       (.42, 3.87)
 DVRO prohibition—final orders, dating partner excluded         .84      [.30, 2.39]          .71        [.23, 2.22]
                                                              (1.07)     (.34, 3.37)         (.78)       (.24, 2.57)
 DVRO prohibition ex parte included                            1.01      [.53, 1.94]         1.16        [.59, 2.30]
                                                               (.94)     (.43, 2.03)        (1.09)       (.50, 2.35)
 DVRO includes dating partners                                  .94      [.47, 1.89]          .97        [.41, 2.29]
                                                               (.86)     (.43, 1.72)         (.91)       (.40, 2.08)
 DVRO surrender required                                        .75      [.35, 1.60]          .83        [.35, 1.98]
                                                               (.78)     (.33, 1.86)         (.91)       (.37, 2.26)
 Violent misdemeanor prohibition                               1.35      [.69, 2.67]         1.02        [.50, 2.07]
                                                              (1.18)     (.57, 2.46)         (.90)       (.38, 2.15)
 Federal assault weapons/LCM ban (gradual)                      .86      [.59, 1.27]         1.08        [.62, 1.87]
                                                               (.95)     (.66, 1.38)        (1.15)       (.71, 1.86)
 State assault weapons ban (gradual)                            .58      [.25, 1.33]          .67        [.17, 2.70]
                                                               (.69)     (.27, 1.78)         (.67)       (.15, 2.90)
 Large-capacity magazine ban (gradual)                         1.10      [.47, 2.56]          .67        [.16, 2.76]
                                                               (.50)     (.23, 1.09)         (.44)       (.11, 1.75)
 Gun ownership                                                 1.00      [.96, 1.04]          .97        [.93, 1.02]
 Unemployment                                                  1.03      [.96, 1.10]         1.02        [.93, 1.11]
 Percent in poverty                                            1.00      [.93, 1.07]          .98        [.91, 1.07]
 Percent male                                                   .74      [.29, 1.86]          .68        [.25, 1.83]
 Percent Black                                                 1.08      [.88, 1.32]         1.25        [.93, 1.69]
 Percent married                                               1.07      [.92, 1.24]          .98        [.83, 1.15]
                                                                                                           (Continues)
    Case 5:18-cv-00555-XR Document 261-5 Filed 08/31/20 Page 32 of 43
WEBSTER ET AL.                                                                                                             201


T A B L E A4          (Continued)
                                                                                               Fatalities in
                                                 Non–Domestic-Linked Fatal                     Non–Domestic-Linked Mass
                                                 Mass Shooting incidents                       Shootings (n = 2,057
                                                 (n = 401 shootings)                           fatalities)
                                                 IRR             95% CI                        IRR             95% CI
    Variable                                     (IRRa )         (95% CIa )                    (IRR)           (95% CI)
    Percent divorced                             1.13                [.79, 1.60]                .94         [.64, 1.38]
    Percent veteran                                .79*              [.66, .95]                 .89         [.70, 1.12]
    Percent living in MSA                        1.02                [.98, 1.05]               1.01         [.97, 1.06]
    Ethanol consumption per capita               1.09                [.25, 4.76]                .88         [.15, 5.13]
    Religious adherence                          1.02                [.96, 1.08]                .99         [.91, 1.07]
    Percent completed high school                1.07                [.95, 1.19]               1.10         [.97, 1.24]
    Drug overdose rate                           1.04                [1.00, 1.08]              1.01         [.96, 1.06]
    Percent aged 15–24                             .78               [.56, 1.07]                .78         [.53, 1.15]
    Linear time trend                              .90               [.77, 1.05]                .88         [.73, 1.05]
    Quadratic time trend                         1.00                [1.00, 1.00]              1.00         [1.00, 1.01]
a
 Parsimonious model results.
b Handgun purchaser licensing with in-person application and/or fingerprinting of applicant.
* p = .05.
    Case 5:18-cv-00555-XR Document 261-5 Filed 08/31/20 Page 33 of 43
202                                                                                                                WEBSTER ET AL.


T A B L E A5              Estimates for incident rate ratios for all fatal mass shootings (>3 victim fatalities), using year fixed
effects
                                                                               All Fatal Mass            Fatalities in All Fatal
                                                                               Shooting Incidents        Mass Shootings
                                                                               (n = 604 shootings)       (n = 2, 976 fatalities)
     Variable                                                                  IRR      95% CI           IRR       95% CI
     Concealed carry permit—may issue reference                                 .88      [.52, 1.48]     1.31      [.74, 2.32]
     No issue
     Shall issue w/ discretion                                                  .83      [.47, 1.47]       .98     [.49, 1.95]
     Strict shall issue                                                        1.31      [.72, 2.39]     1.38      [.67, 2.84]
     Permitless                                                                1.21      [.49, 3.01]       .86     [.27, 2.73]
     Purchaser    licensinga                                                    .43*     [.26, .70]        .44*    [.26, .75]
     Comprehensive background checks—point of sale                             1.00      [.69, 1.44]     1.16      [.63, 2.12]
     DVRO prohibition—final orders, dating partner excluded                     .94      [.46, 1.91]       .80     [.34, 1.85]
     DVRO prohibition ex parte included                                        1.28      [.86, 1.90]     1.38      [.84, 2.25]
     DVRO includes dating partners                                              .91      [.54, 1.51]       .92     [.48, 1.76]
     DVRO surrender required                                                    .69      [.45, 1.04]       .65     [.38, 1.10]
     Violent misdemeanor prohibition                                           1.54      [.81, 2.95]     1.33      [.68, 2.59]
     Federal assault weapons/LCM ban (gradual)                                 1.00      [1.00, 1.00]    1.00      [1.00, 1.00]
     State assault weapons ban (gradual)                                        .60      [.27, 1.35]       .84     [.23, 3.08]
     Large-capacity magazine ban (gradual)                                      .56      [.27, 1.16]       .37     [.11, 1.31]
     Gun ownership                                                              .97      [.93, 1.01]       .96     [.92, 1.01]
     Unemployment                                                              1.08      [.96, 1.22]     1.06      [.91, 1.25]
     Percent in poverty                                                        1.01      [.94, 1.07]       .99     [.92, 1.07]
     Percent male                                                               .75      [.38, 1.48]       .63     [.28, 1.43]
     Percent Black                                                             1.04      [.88, 1.24]     1.11      [.91, 1.35]
     Percent married                                                           1.10      [.98, 1.23]     1.02      [.88, 1.19]
     Percent divorced                                                          1.18      [.89, 1.56]     1.07      [.76, 1.51]
     Percent veteran                                                            .69*     [.55, .87]        .64*    [.48, .84]
     Percent living in MSA                                                     1.00      [.98, 1.03]       .99     [.97, 1.02]
     Ethanol consumption per capita                                            1.05      [.39, 2.87]       .86     [.26, 2.81]
     Religious adherence                                                       1.01      [.97, 1.05]       .99     [.94, 1.04]
     Percent completed high school                                             1.11      [.98, 1.25]     1.17*     [1.02, 1.34]
     Drug overdose rate                                                        1.00      [.97, 1.03]       .98     [.94, 1.02]
     Percent aged 15–24                                                         .92      [.73, 1.15]       .88     [.70, 1.10]
a
    Handgun purchaser licensing with in-person application and/or fingerprinting of applicant.
∗p   = .05.
    Case 5:18-cv-00555-XR Document 261-5 Filed 08/31/20 Page 34 of 43
WEBSTER ET AL.                                                                                                                  203


T A B L E A6              Estimates for incident rate ratios for domestic-linked mass shooting (>3 victims), using year fixed
effects
                                                                               Domestic-Linked          Fatalities in
                                                                               Fatal Mass Shooting      Domestic-Linked
                                                                               Incidents (n = 182       Mass Shootings
                                                                               shootings)               (n = 842 fatalities)
     Variable                                                                  IRR      95% CI          IRR       95% CI
     Concealed carry permit—may issue reference                                 .64      [.26, 1.59]     .62     [.24, 1.65]
     No issue
     Shall issue w/ discretion                                                  .90      [.35, 2.31]     .76     [.27, 2.09]
     Strict shall issue                                                         .85      [.31, 2.38]     .70     [.23, 2.11]
     Permitless                                                                1.92      [.30, 12.36]   1.06     [.12, 9.36]
     Purchaser    licensinga                                                    .84      [.33, 2.16]    1.46     [.57, 3.71]
     Comprehensive background checks—point of sale                             1.89      [.86, 4.14]    2.25*    [1.02, 4.96]
     DVRO prohibition—final orders, dating partner excluded                     .94      [.34, 2.57]     .83     [.28, 2.49]
     DVRO prohibition ex parte included                                        1.65      [.87, 3.16]    1.70     [.81, 3.57]
     DVRO includes dating partners                                              .88      [.54, 1.45]     .83     [.50, 1.39]
     DVRO surrender required                                                    .84      [.41, 1.75]     .75     [.33, 1.70]
     Violent misdemeanor prohibition                                           1.90      [.47, 7.77]    1.92     [.52, 7.06]
     Federal assault weapons/LCM ban (gradual)                                 1.00      [1.00, 1.00]   1.00     [1.00, 1.00]
     State assault weapons ban (gradual)                                        .39      [.11, 1.34]     .30     [.09, 1.02]
     Large-capacity magazine ban (gradual)                                      .39*     [.20, .76]      .26*    [.11, .60]
     Gun ownership                                                              .96      [.89, 1.03]     .95     [.88, 1.02]
     Unemployment                                                              1.04      [.82, 1.31]    1.08     [.82, 1.41]
     Percent in poverty                                                        1.03      [.91, 1.18]    1.03     [.89, 1.18]
     Percent male                                                              1.04      [.29, 3.78]    1.05     [.22, 4.98]
     Percent Black                                                             1.00      [.78, 1.29]    1.03     [.78, 1.36]
     Percent married                                                           1.02      [.79, 1.30]    1.07     [.82, 1.40]
     Percent divorced                                                          1.10      [.65, 1.84]    1.18     [.69, 2.03]
     Percent veteran                                                            .97      [.63, 1.49]    1.04     [.64, 1.71]
     Percent living in MSA                                                     1.00      [.95, 1.06]     .98     [.93, 1.04]
     Ethanol consumption per capita                                             .64      [.10, 4.05]     .59     [.08, 4.35]
     Religious adherence                                                       1.00      [.92, 1.07]     .98     [.90, 1.06]
     Percent completed high school                                              .99      [.81, 1.22]     .94     [.75, 1.16]
     Drug overdose rate                                                         .97      [.92, 1.04]     .97     [.91, 1.03]
     Percent aged 15–24                                                        1.13      [.81, 1.56]    1.16     [.82, 1.63]
a
    Handgun purchaser licensing with in-person application and/or fingerprinting of applicant.
*p   = .05.
    Case 5:18-cv-00555-XR Document 261-5 Filed 08/31/20 Page 35 of 43
204                                                                                                              WEBSTER ET AL.


T A B L E A7             Estimates for incident rate ratios for non–domestic-linked mass shooting (>3 victims), using year
fixed effects
                                                                            Non–Domestic-             Fatalities in Non–
                                                                            Linked Fatal Mass         Domestic-Linked
                                                                            Shooting incidents        Mass Shootings
                                                                            (n = 182 shootings)       (n = 2,057 fatalities)
    Variable                                                                IRR      95% CI           IRR       95% CI
    Concealed carry permit—may issue reference                               .92       [.46, 1.84]    1.40       [.70, 2.78]
    No issue
    Shall issue w/ discretion                                                .75       [.32, 1.74]     .98       [.38, 2.52]
    Strict shall issue                                                      1.58       [.86, 2.91]    1.68       [.82, 3.45]
    Permitless                                                               .66       [.27, 1.62]     .85       [.23, 3.13]
    Purchaser    licensinga                                                  .37*      [.21, .67]      .35*      [.19, .65]
    Comprehensive background checks—point of sale                            .75       [.43, 1.31]     .83       [.38, 1.83]
    DVRO prohibition—final orders, dating partner excluded                   .92       [.34, 2.49]     .80       [.25, 2.52]
    DVRO prohibition ex parte included                                      1.19       [.64, 2.22]    1.43       [.72, 2.84]
    DVRO includes dating partners                                            .89       [.43, 1.84]     .91       [.37, 2.27]
    DVRO surrender required                                                  .66       [.34, 1.30]     .64       [.29, 1.44]
    Violent misdemeanor prohibition                                         1.30       [.62, 2.72]     .93       [.44, 1.97]
    Federal assault weapons/LCM ban (gradual)                               1.00       [1.00, 1.00]   1.00       [1.00, 1.00]
    State assault weapons ban (gradual)                                      .62       [.24, 1.61]     .81       [.21, 3.13]
    Large-capacity magazine ban (gradual)                                    .74       [.28, 1.97]     .58       [.15, 2.32]
    Gun ownership                                                            .98       [.94, 1.03]     .97       [.92, 1.03]
    Unemployment                                                            1.12       [.99, 1.27]    1.11       [.96, 1.28]
    Percent in poverty                                                       .99       [.91, 1.08]     .96       [.88, 1.06]
    Percent male                                                             .66       [.31, 1.41]     .40*      [.17, .95]
    Percent Black                                                           1.04       [.84, 1.29]    1.15       [.88, 1.50]
    Percent married                                                         1.22*      [1.00, 1.48]   1.08       [.86, 1.36]
    Percent divorced                                                        1.26       [.86, 1.87]    1.01       [.64, 1.58]
                                                                                   *                         *
    Percent veteran                                                          .58       [.43, .79]      .52       [.35, .76]
    Percent living in MSA                                                   1.01       [.98, 1.05]    1.01       [.97, 1.05]
    Ethanol consumption per capita                                          1.09       [.26, 4.47]     .98       [.19, 5.03]
    Religious adherence                                                     1.02       [.96, 1.08]    1.00       [.92, 1.08]
    Percent completed high school                                           1.16       [.98, 1.36]    1.27*      [1.05, 1.53]
    Drug overdose rate                                                      1.02       [.98, 1.06]    1.00       [.96, 1.05]
    Percent aged 15–24                                                       .88       [.59, 1.33]     .76       [.48, 1.21]
a
 Handgun purchaser licensing with in-person application and/or fingerprinting of applicant.
*p = .05.
Estimates Using Poisson Fixed-Effects Regression.
    Case 5:18-cv-00555-XR Document 261-5 Filed 08/31/20 Page 36 of 43
WEBSTER ET AL.                                                                                                                     205


T A B L E A8             Estimates for incident rate ratios for all fatal mass shootings (>3 victims), using fixed-effects poisson
regression
                                                                                 All Fatal Mass            Fatalities in All Fatal
                                                                                 Shooting Incidents        Mass Shootings
                                                                                 (n = 604 shootings)       (n = 2, 976 fatalities)
    Variable                                                                     IRR      95% CI           IRR       95% CI
    Concealed carry permit—may issue reference                                     .79      [.49, 1.28]    1.07     [.61, 1.85]
    No issue
    Shall issue w/ discretion                                                      .81      [.46, 1.40]     .90     [.47, 1.75]
    Strict shall issue                                                           1.11       [.67, 1.83]    1.06     [.61, 1.83]
    Permitless                                                                   1.22       [.53, 2.76]     .97     [.39, 2.39]
    Purchaser     licensinga                                                       .49*     [.30, .82]      .61     [.37, 1.01]
    Comprehensive background checks—point of sale                                1.11       [.79, 1.55]    1.83     [.68, 4.87]
    DVRO prohibition—final orders, dating partner excluded                         .93      [.44, 1.97]     .79     [.33, 1.88]
    DVRO prohibition ex parte included                                           1.00       [.72, 1.38]     .84     [.57, 1.24]
    DVRO includes dating partners                                                  .86      [.58, 1.28]     .85     [.55, 1.32]
    DVRO surrender required                                                        .76      [.52, 1.11]     .88     [.53, 1.46]
    Violent misdemeanor prohibition                                              1.42       [.78, 2.59]     .97     [.45, 2.07]
    Federal assault weapons/LCM ban (gradual)                                      .92      [.70, 1.20]     .91     [.67, 1.24]
    State assault weapons ban (gradual)                                            .74      [.45, 1.24]     .93     [.57, 1.52]
    Large-capacity magazine ban (gradual)                                          .48*     [.28, .82]      .32*    [.17, .58]
    Gun ownership                                                                  .99      [.96, 1.02]     .98     [.95, 1.01]
    Unemployment                                                                 1.04       [.98, 1.10]    1.03     [.95, 1.11]
    Percent in poverty                                                           1.00       [.94, 1.05]     .98     [.93, 1.04]
    Percent male                                                                   .62      [.29, 1.31]     .43*    [.19, .94]
    Percent Black                                                                1.03       [.88, 1.21]    1.12     [.88, 1.43]
    Percent married                                                              1.04       [.95, 1.14]    1.01     [.93, 1.10]
    Percent divorced                                                             1.01       [.80, 1.28]    1.01     [.76, 1.33]
    Percent veteran                                                                .84*     [.74, .96]      .95     [.80, 1.13]
    Percent living in MSA                                                        1.00       [.98, 1.03]     .99     [.97, 1.02]
    Ethanol consumption per capita                                               1.37       [.49, 3.81]    1.06     [.33, 3.37]
    Religious adherence                                                          1.02       [.98, 1.07]    1.00     [.94, 1.06]
    Percent completed high school                                                1.06       [.98, 1.13]    1.07     [.99, 1.16]
    Drug overdose rate                                                           1.02       [.99, 1.05]    1.01     [.98, 1.04]
    Percent aged 15–24                                                             .86      [.70, 1.05]     .95     [.76, 1.18]
    Linear time trend                                                              .96      [.84, 1.09]     .96     [.84, 1.10]
    Quadratic time trend                                                         1.00       [1.00, 1.00]   1.00     [1.00, 1.00]
a Handgun      purchaser licensing with in-person application and/or fingerprinting of applicant.
*
    p = .05.
    Case 5:18-cv-00555-XR Document 261-5 Filed 08/31/20 Page 37 of 43
206                                                                                                                 WEBSTER ET AL.


T A B L E A9      Estimates for incident rate ratios for domestic-linked mass shooting (>3 victims), using fixed-effects
poisson regression
                                                                                 Domestic-Linked           Fatalities in
                                                                                 Fatal Mass Shooting       Domestic-Linked
                                                                                 incidents (n = 182        Mass Shootings
                                                                                 shootings)                (n = 842 fatalities)
    Variable                                                                     IRR      95% CI           IRR       95% CI
    Concealed carry permit—may issue reference                                     .64      [.26, 1.58]     .73     [.29, 1.83]
    No issue
    Shall issue w/ discretion                                                    1.00       [.43, 2.32]     .85     [.37, 1.95]
    Strict shall issue                                                             .98      [.38, 2.49]     .93     [.34, 2.52]
    Permitless                                                                   2.94       [.51, 16.83]   2.56     [.42, 15.60]
    Purchaser     licensinga                                                       .95      [.40, 2.22]    1.90     [.72, 4.98]
    Comprehensive background checks—point of sale                                1.79       [.90, 3.58]    1.92*    [1.05, 3.53]
    DVRO prohibition—final orders, dating partner excluded                       1.01       [.35, 2.89]     .87     [.29, 2.64]
    DVRO prohibition ex parte included                                           1.59       [.88, 2.85]    1.51     [.81, 2.81]
    DVRO includes dating partners                                                  .90      [.57, 1.43]     .80     [.50, 1.28]
    DVRO surrender required                                                        .86      [.46, 1.61]     .84     [.45, 1.56]
    Violent misdemeanor prohibition                                              1.60       [.44, 5.79]    1.66     [.55, 5.05]
    Federal assault weapons/LCM ban (gradual)                                      .87      [.50, 1.50]     .89     [.51, 1.53]
    State assault weapons ban (gradual)                                            .53      [.23, 1.20]     .68     [.32, 1.43]
    Large-capacity magazine ban (gradual)                                          .38*     [.21, .70]      .27*    [.12, .59]
    Gun ownership                                                                  .98      [.91, 1.05]     .97     [.91, 1.04]
    Unemployment                                                                 1.04       [.91, 1.19]    1.09     [.94, 1.25]
    Percent in poverty                                                           1.00       [.88, 1.14]     .99     [.88, 1.12]
    Percent male                                                                   .87      [.26, 2.89]     .75     [.21, 2.66]
    Percent Black                                                                1.02       [.82, 1.27]    1.06     [.85, 1.33]
    Percent married                                                                .96      [.83, 1.12]     .96     [.83, 1.11]
    Percent divorced                                                               .90      [.64, 1.27]     .95     [.68, 1.34]
    Percent veteran                                                                .99      [.82, 1.20]    1.03     [.85, 1.27]
    Percent living in MSA                                                        1.00       [.95, 1.06]     .99     [.94, 1.04]
    Ethanol consumption per capita                                               1.10       [.16, 7.46]    1.07     [.13, 8.41]
    Religious adherence                                                          1.03       [.94, 1.12]    1.01     [.92, 1.11]
    Percent completed high school                                                1.02       [.92, 1.14]    1.01     [.91, 1.13]
    Drug overdose rate                                                             .99      [.93, 1.05]     .98     [.92, 1.04]
    Percent aged 15–24                                                           1.07       [.79, 1.47]    1.17     [.83, 1.64]
    Linear time trend                                                            1.01       [.80, 1.27]    1.04     [.83, 1.30]
    Quadratic time trend                                                         1.00       [.99, 1.01]    1.00     [.99, 1.01]
a Handgun      purchaser licensing with in-person application and/or fingerprinting of applicant.
*
    p = .05.
    Case 5:18-cv-00555-XR Document 261-5 Filed 08/31/20 Page 38 of 43
WEBSTER ET AL.                                                                                                                    207


T A B L E A10       Estimates for incident rate ratios for non–domestic-linked mass shooting (>3 victims), using
fixed-effects poisson regression
                                                                              Non–Domestic-              Fatalities in Non–
                                                                              Linked Fatal Mass          Domestic-Linked
                                                                              Shooting incidents         Mass Shootings
                                                                              (n = 182 shootings)        (n = 2,057 fatalities)
    Variable                                                                  IRR      95% CI            IRR       95% CI
    Concealed carry permit—may issue reference                                  .88       [.46, 1.70]    1.21     [.62, 2.36]
    No issue
    Shall issue w/ discretion                                                   .76       [.34, 1.71]     .92     [.38, 2.22]
    Strict shall issue                                                        1.28        [.76, 2.18]    1.20     [.66, 2.15]
    Permitless                                                                  .58       [.24, 1.42]     .75     [.19, 2.92]
    Purchaser    licensinga                                                     .42*      [.22, .80]      .45*    [.25, .83]
    Comprehensive background checks—point of sale                               .87       [.50, 1.51]    1.84     [.49, 6.87]
    DVRO prohibition—final orders, dating partner excluded                      .91       [.35, 2.38]     .75     [.25, 2.27]
    DVRO prohibition ex parte included                                          .83       [.46, 1.50]     .68     [.38, 1.22]
    DVRO includes dating partners                                               .84       [.46, 1.53]     .85     [.45, 1.62]
    DVRO surrender required                                                     .76       [.39, 1.49]     .99     [.45, 2.20]
    Violent misdemeanor prohibition                                           1.22        [.60, 2.50]     .69     [.28, 1.72]
    Federal assault weapons/LCM ban (gradual)                                   .96       [.65, 1.41]     .95     [.62, 1.45]
    State assault weapons ban (gradual)                                         .79       [.42, 1.48]     .94     [.50, 1.76]
    Large-capacity magazine ban (gradual)                                       .56       [.26, 1.19]     .35*    [.16, .76]
    Gun ownership                                                             1.01        [.97, 1.04]     .99     [.96, 1.03]
    Unemployment                                                              1.04        [.97, 1.11]    1.01     [.92, 1.11]
    Percent in poverty                                                        1.00        [.93, 1.07]     .98     [.92, 1.05]
    Percent male                                                                .52       [.19, 1.38]     .40*    [.16, 1.00]
    Percent Black                                                             1.02        [.83, 1.25]    1.13     [.81, 1.58]
    Percent married                                                           1.08        [.95, 1.23]    1.03     [.90, 1.18]
    Percent divorced                                                          1.10        [.79, 1.53]     .99     [.67, 1.46]
                                                                                      *
    Percent veteran                                                             .77       [.64, .94]      .95     [.75, 1.18]
    Percent living in MSA                                                     1.01        [.98, 1.05]    1.01     [.97, 1.05]
    Ethanol consumption per capita                                            1.32        [.30, 5.94]    1.00     [.21, 4.87]
    Religious adherence                                                       1.01        [.96, 1.08]     .99     [.92, 1.07]
    Percent completed high school                                             1.05        [.94, 1.18]    1.09     [.97, 1.22]
    Drug overdose rate                                                        1.04*       [1.01, 1.08]   1.01     [.98, 1.05]
    Percent aged 15–24                                                          .78       [.58, 1.04]     .85     [.61, 1.17]
    Linear time trend                                                           .94       [.81, 1.09]     .94     [.80, 1.10]
    Quadratic time trend                                                      1.00        [1.00, 1.00]   1.00     [1.00, 1.01]
a Handgun   purchaser licensing with in-person application and/or fingerprinting of applicant.
*
 p = .05.
Estimates Omitting Major Mass Shooting Incidents From 2012 in Colorado (Aurora) and Connecticut (Newtown).
    Case 5:18-cv-00555-XR Document 261-5 Filed 08/31/20 Page 39 of 43
208                                                                                                                 WEBSTER ET AL.


T A B L E A11             Estimates for incident rate ratios for all fatal mass shootings (>3 victims), Omitting Newtown and
Aurora shootings
                                                                                 All Fatal Mass            Fatalities in All Fatal
                                                                                 Shooting Incidents        Mass Shootings
                                                                                 (n = 602 shootings)       (n = 2, 937 fatalities)
    Variable                                                                     IRR      95% CI           IRR       95% CI
    Concealed carry permit—may issue reference                                     .93      [.55, 1.57]    1.50     [.81, 2.75]
    No issue
    Shall issue w/ discretion                                                      .89      [.50, 1.60]    1.10     [.54, 2.24]
    Strict shall issue                                                           1.30       [.73, 2.30]    1.52     [.76, 3.06]
    Permitless                                                                   1.31       [.51, 3.34]    1.09     [.34, 3.50]
    Purchaser     licensinga                                                       .40*     [.23, .69]      .33*    [.19, .59]
    Comprehensive background checks—point of sale                                1.11       [.78, 1.59]    1.41     [.73, 2.74]
    DVRO prohibition—final orders, dating partner excluded                         .89      [.43, 1.85]     .77     [.34, 1.77]
    DVRO prohibition ex parte included                                           1.13       [.77, 1.64]    1.21     [.75, 1.94]
    DVRO includes dating partners                                                  .90      [.57, 1.45]     .93     [.51, 1.70]
    DVRO surrender required                                                        .76      [.49, 1.17]     .76     [.45, 1.30]
    Violent misdemeanor prohibition                                              1.51       [.78, 2.91]    1.27     [.63, 2.59]
    Federal assault weapons/LCM ban (gradual)                                      .92      [.68, 1.26]     .96     [.63, 1.44]
    State assault weapons ban (gradual)                                            .67      [.33, 1.38]     .90     [.30, 2.74]
    Large-capacity magazine ban (gradual)                                          .56      [.30, 1.03]     .40     [.14, 1.14]
    Gun ownership                                                                  .98      [.95, 1.02]     .96     [.93, 1.00]
    Unemployment                                                                 1.02       [.95, 1.10]    1.01     [.91, 1.11]
    Percent in poverty                                                           1.01       [.95, 1.07]    1.00     [.93, 1.07]
    Percent male                                                                   .82      [.39, 1.75]     .90     [.39, 2.08]
    Percent Black                                                                1.07       [.91, 1.25]    1.17     [.96, 1.43]
    Percent married                                                              1.03       [.94, 1.13]     .99     [.89, 1.11]
    Percent divorced                                                             1.02       [.79, 1.31]     .96     [.72, 1.28]
    Percent veteran                                                                .86*     [.75, .98]      .91     [.78, 1.07]
    Percent living in MSA                                                        1.01       [.98, 1.03]    1.01     [.98, 1.03]
    Ethanol consumption per capita                                               1.08       [.39, 2.97]     .79     [.23, 2.66]
    Religious adherence                                                          1.01       [.97, 1.06]     .99     [.94, 1.05]
    Percent completed high school                                                1.06       [.98, 1.14]    1.07     [.99, 1.17]
    Drug overdose rate                                                           1.01       [.97, 1.05]     .99     [.95, 1.03]
    Percent aged 15–24                                                             .83      [.68, 1.02]     .86     [.69, 1.08]
    Linear time trend                                                              .92      [.81, 1.05]     .89     [.77, 1.03]
    Quadratic time trend                                                         1.00       [1.00, 1.00]   1.00     [1.00, 1.00]
a Handgun      purchaser licensing with in-person application and/or fingerprinting of applicant.
*
    p = .05.
    Case 5:18-cv-00555-XR Document 261-5 Filed 08/31/20 Page 40 of 43
WEBSTER ET AL.                                                                                                                     209


T A B L E A12   Estimates for incident rate ratios for domestic-linked mass shooting (>3 victims), Omitting
Newtown and Aurora shootings
                                                                               Domestic-Linked           Fatalities in
                                                                               Fatal Mass Shooting       Domestic-Linked
                                                                               Incidents (n = 181        Mass Shootings
                                                                               shootings)                (n = 815 fatalities)
                                                                               Law Variables +           Law Variables +
                                                                               Covariates                Covariates
     Variable                                                                  IRR      95% CI           IRR       95% CI
     Concealed carry permit—may issue reference                                 .67       [.26, 1.70]     .75       [.28, 2.02]
     No issue
     Shall issue w/ discretion                                                  .99       [.42, 2.35]     .84       [.34, 2.04]
     Strict shall issue                                                         .97       [.36, 2.66]     .93       [.30, 2.86]
     Permitless                                                                2.49       [.37, 16.69]   1.72       [.19, 15.52]
     Purchaser licensinga                                                       .60       [.16, 2 .20]    .60       [.14, 2.53]
     Comprehensive background checks—point of sale                             1.90       [.91, 4.00]    2.17*      [1.05, 4.48]
     DVRO prohibition—final orders, dating partner excluded                     .91       [.32, 2.60]     .71       [.23, 2.20]
     DVRO prohibition ex parte included                                        1.60       [.89, 2.87]    1.66       [.87, 3.17]
     DVRO includes dating partners                                              .92       [.58, 1.47]     .83       [.51, 1.36]
     DVRO surrender required                                                    .84       [.44, 1.62]     .78       [.38, 1.62]
     Violent misdemeanor prohibition                                           1.76       [.42, 7.41]    1.81       [.51, 6.47]
     Federal assault weapons/LCM ban (gradual)                                  .87       [.50, 1.52]     .85       [.46, 1.57]
     State assault weapons ban (gradual)                                        .34       [.10, 1.14]     .24*      [.06, .90]
                                                                                      *                         *
     Large-capacity magazine ban (gradual)                                      .46       [.23, .89]      .45       [.22, .91]
     Gun ownership                                                              .97       [.90, 1.05]     .97       [.90, 1.05]
     Unemployment                                                              1.05       [.90, 1.21]    1.08       [.91, 1.28]
     Percent in poverty                                                        1.01       [.88, 1.15]    1.00       [.87, 1.14]
     Percent male                                                              1.09       [.31, 3.90]    1.27       [.29, 5.52]
     Percent Black                                                             1.00       [.80, 1.25]    1.01       [.80, 1.27]
     Percent married                                                            .96       [.82, 1.13]     .97       [.81, 1.16]
     Percent divorced                                                           .86       [.59, 1.27]     .82       [.52, 1.27]
     Percent veteran                                                           1.00       [.83, 1.21]    1.06       [.87, 1.30]
     Percent living in MSA                                                     1.00       [.95, 1.06]     .99       [.94, 1.05]
     Ethanol consumption per capita                                             .93       [.14, 6.29]     .83       [.11, 6.07]
     Religious adherence                                                       1.02       [.94, 1.11]    1.01       [.94, 1.10]
     Percent completed high school                                             1.02       [.91, 1.15]    1.01       [.89, 1.13]
     Drug overdose rate                                                         .98       [.92, 1.04]     .98       [.91, 1.05]
     Percent aged 15–24                                                        1.00       [.75, 1.33]     .99       [.75, 1.30]
     Linear time trend                                                          .98       [.79, 1.23]    1.02       [.81, 1.28]
     Quadratic time trend                                                      1.00       [.99, 1.01]    1.00       [1.00, 1.01]
a
    Handgun purchaser licensing with in-person application and/or fingerprinting of applicant.
*
    p = .05.
    Case 5:18-cv-00555-XR Document 261-5 Filed 08/31/20 Page 41 of 43
210                                                                                                               WEBSTER ET AL.


T A B L E A13   Estimates for incident rate ratios for non–domestic-linked mass shooting (>3 victims), Omitting
Newtown and Aurora shootings
                                                                              Non–Domestic-              Fatalities in Non–
                                                                              Linked Fatal Mass          Domestic-Linked
                                                                              Shooting incidents         Mass Shootings
                                                                              (n = 181 shootings)        (n = 2,045 fatalities)
    Variable                                                                  IRR      95% CI            IRR       95% CI
    Concealed carry permit—may issue reference                                1.00        [.49, 2.03]    1.72     [.79, 3.75]
    No issue
    Shall issue w/ discretion                                                   .81       [.36, 1.82]    1.06     [.42, 2.68]
    Strict shall issue                                                        1.51        [.85, 2.69]    1.79     [.86, 3.72]
    Permitless                                                                  .67       [.25, 1.78]    1.08     [.24, 4.76]
    Purchaser    licensinga                                                     .38*      [.20, .70]      .34*    [.18, .62]
    Comprehensive background checks—point of sale                               .85       [.48, 1.51]    1.11     [.45, 2.74]
    DVRO prohibition—final orders, dating partner excluded                      .90       [.33, 2.52]     .75     [.25, 2.22]
    DVRO prohibition ex parte included                                        1.04        [.54, 2.01]    1.20     [.60, 2.39]
    DVRO includes dating partners                                               .90       [.45, 1.81]     .98     [.43, 2.26]
    DVRO surrender required                                                     .75       [.35, 1.61]     .84     [.35, 2.00]
    Violent misdemeanor prohibition                                           1.33        [.65, 2.74]     .99     [.48, 2.06]
    Federal assault weapons/LCM ban (gradual)                                   .98       [.65, 1.47]    1.09     [.66, 1.80]
    State assault weapons ban (gradual)                                         .72       [.31, 1.69]     .94     [.24, 3.75]
    Large-capacity magazine ban (gradual)                                       .67       [.27, 1.69]     .47     [.12, 1.94]
    Gun ownership                                                             1.00        [.96, 1.04]     .97     [.92, 1.02]
    Unemployment                                                              1.03        [.96, 1.11]    1.01     [.92, 1.11]
    Percent in poverty                                                        1.00        [.94, 1.07]     .98     [.91, 1.07]
    Percent male                                                                .68       [.27, 1.73]     .69     [.25, 1.93]
    Percent Black                                                             1.08        [.87, 1.33]    1.27     [.94, 1.72]
    Percent married                                                           1.06        [.92, 1.21]     .98     [.84, 1.14]
    Percent divorced                                                          1.10        [.77, 1.57]     .94     [.64, 1.37]
                                                                                      *
    Percent veteran                                                             .79       [.65, .96]      .88     [.69, 1.11]
    Percent living in MSA                                                     1.01        [.98, 1.05]    1.02     [.97, 1.06]
    Ethanol consumption per capita                                            1.13        [.24, 5.21]     .86     [.13, 5.51]
    Religious adherence                                                       1.01        [.95, 1.08]     .99     [.91, 1.07]
    Percent completed high school                                             1.06        [.95, 1.19]    1.11     [.97, 1.26]
    Drug overdose rate                                                        1.04        [1.00, 1.08]   1.01     [.96, 1.06]
    Percent aged 15–24                                                          .78       [.57, 1.07]     .80     [.54, 1.18]
    Linear time trend                                                           .91       [.77, 1.07]     .86     [.72, 1.04]
    Quadratic time trend                                                      1.00        [1.00, 1.00]   1.00     [1.00, 1.01]
a Handgun   purchaser licensing with in-person application and/or fingerprinting of applicant.
*
 p = .05.
Estimates Using Different Definitions of “Mass Shooting”—Shootings With Fatalities > 4 and Shootings With Fatalities > 5.
    Case 5:18-cv-00555-XR Document 261-5 Filed 08/31/20 Page 42 of 43
WEBSTER ET AL.                                                                                                                  211


T A B L E A14             Estimates for incident rate ratios for all mass shooting (>4 victims)
                                                                               All Fatal Mass           Fatalities in All Fatal
                                                                               Shooting Incidents       Mass Shootings
                                                                               (n = 198 shootings)      (n = 1, 352 fatalities)
     Variable                                                                  IRR      95% CI          IRR       95% CI
     Concealed carry permit—may issue reference                                4.14*     [1.57, 1.87]   8.41*    [3.00, 23.57]
     No issue
     Shall issue w/ discretion                                                  .96      [.31, 2.94]    1.23     [.35, 4.30]
     Strict shall issue                                                        2.24      [.91, 5.49]    2.60     [.99, 6.78]
     Permitless                                                                 .91      [.14, 5.78]    1.53     [.19, 12.43]
                           a
     Purchaser licensing                                                        .52      [.15, 1.83]     .44     [.09, 2.18]
     Comprehensive background checks—point of sale                             1.94      [.85, 4.41]    3.65     [.74, 18.05]
     DVRO prohibition—final orders, dating partner excluded                     .70      [.22, 2.21]     .63     [.15, 2.61]
     DVRO prohibition ex parte included                                         .97      [.54, 1.73]    1.11     [.55, 2.26]
     DVRO includes dating partners                                              .58      [.30, 1.13]     .61     [.24, 1.52]
     DVRO surrender required                                                    .75      [.40, 1.42]     .79     [.32, 1.95]
     Violent misdemeanor prohibition                                           2.10      [.55, 8.02]    1.34     [.35, 5.05]
     Federal assault weapons/LCM ban (gradual)                                 1.00      [.50, 2.02]     .92     [.42, 2.01]
     State assault weapons ban (gradual)                                        .58      [.13, 2.62]    1.41     [.09, 2.94]
     Large-capacity magazine ban (gradual)                                      .20*     [.06, .65]      .08*    [.01, .92]
     Gun ownership                                                              .97      [.91, 1.02]     .94     [.88, 1.00]
     Unemployment                                                              1.08      [.97, 1.21]    1.08     [.95, 1.24]
     Percent in poverty                                                         .95      [.85, 1.06]     .93     [.81, 1.06]
     Percent male                                                               .43      [.12, 1.59]     .39     [.08, 1.94]
     Percent Black                                                              .92      [.66, 1.28]    1.05     [.68, 1.61]
     Percent married                                                            .90      [.80, 1.01]     .88     [.75, 1.04]
     Percent divorced                                                           .81      [.55, 1.19]     .83     [.53, 1.29]
     Percent veteran                                                            .88      [.69, 1.12]     .94     [.70, 1.26]
     Percent living in MSA                                                      .98      [.94, 1.02]     .97     [.92, 1.02]
     Ethanol consumption per capita                                             .86      [.13, 5.73]     .90     [.09, 9.22]
     Religious adherence                                                        .93      [.86, 1.00]     .90*    [.82, 1.00]
     Percent completed high school                                             1.17*     [1.05, 1.30]   1.19*    [1.05, 1.34]
     Drug overdose rate                                                        1.02      [.96, 1.07]     .99     [.94, 1.04]
     Percent aged 15–24                                                        1.14      [.84, 1.55]    1.13     [.77, 1.65]
     Linear time trend                                                          .96      [.77, 1.20]     .93     [.73, 1.19]
     Quadratic time trend                                                      1.00      [.99, 1.00]    1.00     [1.00, 1.01]
a
    Handgun purchaser licensing with in-person application and/or fingerprinting of applicant.
*p   = .05.
    Case 5:18-cv-00555-XR Document 261-5 Filed 08/31/20 Page 43 of 43
212                                                                                                               WEBSTER ET AL.


T A B L E A15             Estimates for incident rate ratios for all mass shooting (>5 victims)
                                                                               All Fatal Mass
                                                                               Shooting Incidents        Fatalities in All Fatal
                                                                               (>5 victims) (n = 92      Mass Shootings
                                                                               shootings)                (n = 822 fatalities)
     Variable                                                                  IRR      95% CI           IRR       95% CI
     Concealed carry permit—may issue reference                                1.77*     [1.99, 58.31]   25.74*   [4.03, 164.2]
     No issue
     Shall issue w/ discretion                                                 2.13      [.27, 16.58]     1.95    [.17, 21.93]
     Strict shall issue                                                        1.93      [.30, 12.41]     1.79    [.22, 14.29]
     Permitless                                                                3.81      [.34, 42.94]     2.99    [.22, 41.29]
                           a
     Purchaser licensing                                                        .87      [.32, 2.33]       .69    [.24, 2.05]
     Comprehensive background checks—point of sale                             2.27      [.52, 9.84]      6.98    [.82, 59.36]
     DVRO prohibition—final orders, dating partner excluded                     .61      [.11, 3.35]       .36    [.05, 2.62]
     DVRO prohibition ex parte included                                        1.16      [.48, 2.79]      1.07    [.41, 2.83]
     DVRO includes dating partners                                              .98      [.27, 3.58]       .94    [.21, 4.24]
     DVRO surrender required                                                    .51      [.15, 1.76]       .88    [.19, 4.02]
     Violent misdemeanor prohibition                                            .72      [.16, 3.26]       .27    [.04, 1.65]
     Federal assault weapons/LCM ban (gradual)                                  .77      [.31, 1.96]       .69    [.21, 2.22]
     State assault weapons ban (gradual)                                       1.04      [.17, 6.36]      1.38    [.12, 15.48]
     Large-capacity magazine ban (gradual)                                      .14*     [.03, .70]        .05*   [.00, .51]
     Gun ownership                                                              .96      [.89, 1.04]       .92    [.84, 1.01]
     Unemployment                                                              1.16      [.98, 1.37]      1.17    [.95, 1.45]
     Percent in poverty                                                         .93      [.80, 1.10]       .88    [.72, 1.07]
     Percent male                                                               .26      [.03, 2.14]       .42    [.04, 4.62]
     Percent Black                                                              .82      [.52, 1.30]       .91    [.53, 1.57]
     Percent married                                                           1.05      [.86, 1.28]      1.03    [.79, 1.33]
     Percent divorced                                                          1.03      [.56, 1.91]      1.06    [.54, 2.08]
     Percent veteran                                                            .86      [.64, 1.18]       .92    [.63, 1.34]
     Percent living in MSA                                                      .96      [.88, 1.05]       .94    [.84, 1.04]
     Ethanol consumption per capita                                            5.43      [.23, 126.96]    1.79    [.04, 77.79]
     Religious adherence                                                        .91      [.80, 1.03]       .88    [.75, 1.03]
     Percent completed high school                                             1.16      [.97, 1.39]      1.19    [.97, 1.47]
     Drug overdose rate                                                         .98      [.89, 1.08]       .95    [.86, 1.05]
     Percent aged 15–24                                                        1.16      [.66, 2.04]      1.20    [.59, 2.45]
     Linear time trend                                                         1.10      [.83, 1.44]       .99    [.74, 1.33]
     Quadratic time trend                                                      1.00      [.99, 1.01]      1.00    [.99, 1.01]
a
    Handgun purchaser licensing with in-person application and/or fingerprinting of applicant.
*p   = .05.
